    Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 1 of 93




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YIEN-KOO KING,

                            Plaintiff,

          -against-
                                                            1:14-Civ-07694-(LJL) (JLC)
ANDREW WANG, SHOU-KUNG WANG, BAO WU
TANG, JIAN BAO GALLERY, ANTHONY CHOU,
CHEN-MEI LIN, WEI ZHENG, YE YONG-QING, YUE
DA-JIN and JOHN DOES 1-9,

                            Defendants.




   STATEMENT OF UNCONTESTED MATERIAL FACTS IN UPPORT OF
 PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT FINDING
    ANDREW WANG LIABLE FOR BREACH OF HIS FIDUCIARY DUTY




                                          SAM P. ISRAEL, P.C.
                                          Sam P. Israel (SPI0270)
                                          Timothy Savitsky (TS6683)
                                          180 Maiden Lane, 6th Floor
                                          New York, New York 10038
                                          T: (646) 787-9880 | F: (646) 787-9886
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 2 of 93




         Pursuant to Fed. R. Civ. P. Rule 56.1, Plaintiff Yien-Koo King (“Yien-Koo” or “YK”)
hereby submits this Statement of Material Facts for which there is no genuine dispute
based on the evidence adduced in discovery and the outcomes of prior litigations
between the Parties. References are made to the Wang Defendants’ answer to the
amended complaint, relevant deposition and trial testimony, affidavits, supporting
documents, and interrogatory responses attached in support of the Plaintiff’s Motion for
Partial Summary Judgment (the “Motion”).

         I.     1985-2003: Undisputed Facts Concerning the Initial Formation of the
                Wangs’ Enterprise, as Well as the Wangs’ Motive, Knowledge, Intent, and
                Preparation to Acquire Estate Assets Through Predicate Activity.1

         1.     Chi-Chuan Wang (born Wang Jiqian, hereinafter “C.C. Wang” or “CC”), a
Chinese-American artist, scholar, and collector of Chinese art and who was
internationally renowned for his important contributions in his field, died in New York
City on July 3, 2003. 2 He was 96.3

         2.     CC was a seminal figure and collector in the world of Chinese art and
antiquities.4 In his lifetime, he had acquired an Estate comprised of, inter alia, several
hundred fine and rare Chinese paintings, sculptures and antiques—some dating back as
early as the 10th Century.5 His collection of ancient Chinese paintings had been



1The headings contained within this Rule 56.1 Statement are provided for clarity and
organizational purposes, but are not intended to themselves advance statements of
undisputed fact.
2 Savitsky Decl. Exh. 2 (Defendants’ Answer to the Amended Complaint admitting
allegations of ¶¶25 and 70 of the Amended Complaint (Savitsky Decl. Exh. 1)).
3   Savitsky Decl. Exh. 2 (admitting allegations of ¶¶25 and 70 of the Amended Complaint).
4Savitsky Decl. Exh. 2 (admitting allegations of ¶26 of the Amended Complaint, except
as to the value of C.C. Wang’s collection).
5Savitsky Decl. Exh. 2 (admitting allegations of ¶26 of the Amended Complaint, except
as to the value of C.C. Wang’s collection).


                                              1
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 3 of 93




consistently listed as one of the greatest collections in the world. 6 In 1998, twenty-five
paintings from his collection, including the famous hanging scroll “Riverbank” by 1000
year-old master Dong Yuan, were given to the Metropolitan Museum of Art in New York
City.7 So grateful was the Met for CC’s lifetime contributions that it established the “C.C.
Wang Family Collection” to honor him in 1998.8

         3.     C.C. Wang first immigrated to the U.S. in 1949 when he fled the installment
of Mao Zedong’s communist regime in China. 9 He brought with him his wife and two
youngest daughters. 10 One of the daughters who came to the U.S. would pass away. 11
The other, Yien-Koo Wang King (“Yien-Koo,” the Plaintiff in this proceeding), would go
on to establish a prolific career in art, working for years as a sculptor and a public
relations agent for her father.12

         4.     Yet CC’s son, Defendant Shou-Kung Wang (“SK”), remained behind in
China in 1949.13 The unanswered question of why his father left him behind bothered SK
for decades.14 SK suffered punishment and indignities by members of the Communist
Party who mocked him, CC’s only son, for having been abandoned when the rest of his




6Savitsky Decl. Exh. 2 (admitting allegations of ¶26 of the Amended Complaint, except
as to the value of C.C. Wang’s collection).
7Savitsky Decl. Exh. 2 (admitting allegations of ¶26 of the Amended Complaint, except
as to the value of C.C. Wang’s collection).
8Savitsky Decl. Exh. 2 (admitting allegations of ¶26 of the Amended Complaint, except
as to the value of C.C. Wang’s collection).
9    Savitsky Decl. Exh. 2 (admitting allegations of ¶27 of the Amended Complaint).
10   Savitsky Decl. Exh. 2 (admitting allegations of ¶27 of the Amended Complaint).
11   Savitsky Decl. Exh. 2 (admitting allegations of ¶27 of the Amended Complaint).
12   Savitsky Decl. Exh. 2 (admitting allegations of ¶27 of the Amended Complaint).
13   Savitsky Decl. Exh. 2 at ¶29 (Defendants’ Answer to the Amended Complaint).
14   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 6:22-8:3).

                                              2
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 4 of 93




family fled the People’s Republic of China.15 For “30 years” SK claims to have endured
“suffering [for] the sin/crime” of his father.16

         5.     In 1979, changes in the relationship between the United States and Chinese
governments finally gave SK an opportunity to emigrate from China to New York.17 SK
left his home country that year with his wife and children to come live with CC in
Manhattan.18

         6.     Though he had experience as an electronic technician in China, SK worked
in the U.S. by assisting C.C. in cataloguing and managing his considerable art collection.19
By the mid-1980s, SK worked as C.C.’s bookkeeper and assistant.20 As part of his duties,
he was entrusted with access to C.C.’s vast array of valuable paintings, as well as his
father’s funds.21

         7.     At last reunited with his family and his 30 years of suffering in Communist
China behind him, SK thought he would be happy in New York. He wasn’t. Instead, he
grew dissatisfied with his work arrangement with CC.22 In the words of SK’s son and
CC’s grandson, Defendant Andrew Wang (“Andrew”), SK’s did not like that he “ha[d]
to work for himself, he ha[d] to earn salary to feed me and my brother and sister and we
were only allowed to buy apartment or house until much later time after separating [from




15   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 6:22-7:11).
16   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 6:22-7:11).
17Savitsky Decl. Exh. 4 (“China Policy,” Milestones: 1977-1980, U.S. DEP’T OF STATE OFFICE
OF THE HISTORIAN, available at https://history.state.gov/milestones/1977-1980/china-
policy)
18   Savitsky Decl. Exh. 2 at ¶29 (Defendants’ Answer to the Amended Complaint).
19   Savitsky Decl. Exh. 2 at ¶29 (Defendants’ Answer to the Amended Complaint).
20   Savitsky Decl. Exh. 2 at ¶34 (Defendants’ Answer to the Amended Complaint).
21   Savitsky Decl. Exh. 2 at ¶34 (Defendants’ Answer to the Amended Complaint).
22   Savitsky Decl. Exh. 5 (4/21/17 AW Probate Trial Trans. at 504:17-505:22).

                                              3
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 5 of 93




C.C.] for 30 years.”23 It upset SK that he “was not treated as we thought because my father
[SK] was only son.”24 Andrew believed that C.C. was paying SK much less than what
SK—an “electronic technician”25 who spoke “little English”26—could have made if he had
“worked for somebody else.”27 “[O]nly giving $1000 to” SK per month was “not enough
for his children.”28 To Andrew, CC’s requirement that SK work under these conditions
violated “our tradition, our culture” because “you’re not supposed to treat your son like
that.”29

         8.     Nevertheless, SK agreed to work for his father and, in so doing, developed
a deep familiarity with CC’s classical Chinese paintings.30 Beginning in or around 1985,
SK used a computer to create and maintain lists of CC’s collection.31 He did this to “help
[CC] to organize his collection [and] to do the recording work.”32

         9.     A “serial number [system] that [SK] designed” was used to keep track of
the various paintings on the lists.33 For example, SK would designate a hanging wall
scroll with the letter “A,” a smaller hand-scroll with the letter “B,” or an album/booklet
of paintings with the letter “C.”34 SK also maintained photographs of at least some of the
listed paintings.35


23   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 504:17-505:22).
24   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 504:17-505:22).
25   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 522:8-11).
26   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 3:25-4:9).
27   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 517:2-26).
28   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 517:2-26).
29   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 505:4-505:9).
30   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 90:17-92:17).
31   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 91:14-92:6).
32   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 90:17-91:13).
33   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 100:20-102:18).
34   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 100:20-102:18).
35   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 103:6-25).

                                              4
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 6 of 93




         10.    Whenever a classical Chinese painting was purchased and SK knew about
it, he “would add it to the list.”36 Whenever CC wanted to offer paintings to someone for
gift or sale, he would tell SK and SK could compile an accurate list of those paintings.37 If
a painting ultimately left CC’s collection, it was SK’s job to “delete it or cross it out” of
the list.38

         11.    But SK eventually lost his position managing CC’s art and financial
affairs.39 In 1997, CC “took all of the paintings away” from SK by moving them out of
C.C.’s apartment in Manhattan (“Apartment 8A”).40 Then, in 1998, SK claims he learned
that he would no longer be involved in his father’s financial affairs either.41 According to
SK, that realization came when CC “took away the checkbook that [SK] regularly took
care of” in Apartment 8A and told SK that “he [CC] would handle [the checkbook]
himself.”42

         12.    The reason for CC’s revocation of SK’s responsibilities has been the subject
of dispute between the parties for nearly 17 years.43

         13.    It is not in dispute, however, that five years later, in 2003, C.C. and his son
were “still having a communication problem because after years, you know, the problem
with the Kings.”44 SK’s “problem with the Kings” was that when C.C. revoked SK’s
authority to manage his art collection and finances, he appointed Yien-Koo and her




36   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 94:10-95:3).
37   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 95:15-96:14).
38   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 94:10-95:3).
39   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 142:21-145:13).
40   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 144:6-145:8).
41   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 142:21-143:3).
42   Savitsky Decl. Exh. 3 (11/18/2003 SK Dep. Trans. at 142:21-143:3).
43   Declaration of Yien-Koo Wang King, dated February 14, 2020, (“YK Decl.”) at ¶¶5-6.
44   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 616:15-617:21).

                                               5
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 7 of 93




husband Kenneth King to replace SK.45 SK “was not happy” with this decision and was
still having certain “disagreements” with CC years later.46

         14.    For example, Andrew testified that, on January 31, 2003, CC entrusted him,
rather than SK, to handle and store a bag of 15 to 20 classical Chinese paintings taken
from CC’s safe deposit box at North Fork Bank in Manhattan.47 Andrew claimed in prior
trial testimony that he believes he was chosen for this task because, unlike other family
members, he did not “really care that much [about]” and was “not involved in those
family matters, not with money, not with the artworks, not even with other kind[s] of
business in the family.”48 Later he testified, CC “specifically instructed” Andrew “not to
tell my father [SK] about the bag” of paintings he and Andrew had removed from the
safe deposit box.49

         15.    Yet on the same day that the 15-20 Chinese paintings were removed from
storage at North Fork Bank, Andrew put them in his car and drove them to SK’s house
in Queens. 50 Andrew was living with SK at the time. 51 Andrew claims to have kept this
promise to never tell SK about these paintings.52

         16.    What occurred in the months following the removal of the 15 to 20 classical
Chinese paintings from CC’s safe deposit box on January 31, 2003 would eventually
become the subject of a sixteen-year probate dispute.53


45   YK Decl. at ¶¶5-6.
46   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 616:26-617:11).
47   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 618:15-619:11).
48   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 618:15-619:11).
49   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 618:15-619:11).
50   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 615:3-616:20).
51   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 615:3-616:20).
52   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 616:21-617:4).
53Savitsky Decl. Exh. 8 (1/2/20 Decision and Order of Appellate Division, First
Department dismissing SK’s petition to probate the Fraudulent Codicil).

                                              6
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 8 of 93




         17.    At 96, and only a few months before his death in July, CC executed two
documents helmed by SK which purported to disinherit Yien-Koo King from his Estate,
while simultaneously increasing the share to be received by SK and his children.54

         18.    These were a purported codicil drafted by SK55 dated February 10, 2003 (the
“Fraudulent Codicil”) followed by a purported will dated February 18, 2003 (the
“Fraudulent Will”).56 Both documents shared the same material terms which (a) nearly
doubled SK’s family share of his father’s Estate to 60%, (b) disinherited SK’s sister
(Plaintiff, YK); and (c) named SK and Andrew as co-executors in charge of managing CC’s
Estate assets.57

         19.    After a seventeen-year dispute, the Appellate Division of the New York
State Supreme Court affirmed a unanimous jury’s finding that, in January and February
2003, the Wang Defendants conceived of and executed a “scheme” to fraudulently and
coercively induce the 96-year-old CC Wang into executing both the Fraudulent Codicil
and the Fraudulent Will. 58 The court further adjudicated that, at least at the time the
Fraudulent Will was signed, CC lacked the required testamentary capacity to alter his
Estate plans.59




54   Savitsky Decl. Exh. 8.
55   Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 553:17- 554:4, 555:16-25).
56Savitsky Decl. Exh. 8 (1/2/20 Decision and Order of Appellate Division, First
Department dismissing SK’s petition to probate the Fraudulent Codicil).
57 Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 556:4-559:2); Savitsky Decl. Exh.
8 (1/2/20 First Department decision).
58   Savitsky Decl. Exh. 7 (Decision and Order of Appellate Division, First Department).
59Savitsky Decl. Exh. 6 (May 2017 Decree); Exh. 7 (6/7/18 Decision and Order of
Appellate Division, First Department).

                                               7
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 9 of 93




         20.    Approximately one month after C.C. Wang executed the Fraudulent Will,
he was hospitalized at New York Presbyterian Hospital.60

         21.    While CC was hospitalized SK and Andrew claimed that they began
“representing” his art interests.61

         22.    They demanded that YK turn over certain paintings which belonged to C.C.
over to them in this newly claimed capacity.62

         23.    On March 29, 2003, YK and Kenneth King hand delivered 42 classical
Chinese paintings directly to SK in CC’s Apartment 8A in Manhattan.63 SK signed a list
of the paintings, verifying their receipt by him.64

         24.    Two weeks later, YK and Kenneth King hand-delivered at least 21 classical
Chinese paintings directly to SK in CC’s Apartment 8A in Manhattan.65 SK signed a list
of the paintings verifying their receipt by him.66

         25.    C.C. was released from New York Presbyterian in April 2003.67 Shortly
afterward, SK moved him out of his apartment in the Upper East Side of Manhattan
(“Apartment 8A”), to SK’s house in Forest Hills, Queens.68




60Savitsky Decl. Exh. 5 (4/21/17 AW Prob. Tr. Trans. at 589:8-13 and 4/25/17 Prob. Tr.
Trans. at 901:9-16).
61   Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 78:22-79:11).
62   Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 78:22-79:11).
63Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 78:4-81:11); Savitsky Decl. Exh. 10
(6/24/19 SK Dep. exhibits SK-10 and SK-11).
64Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 78:4-81:11); Savitsky Decl. Exh. 10
(6/24/19 SK Dep. exhibits SK-10 and SK-11).
65   Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 81:14-82:23).
66   Savitsky Decl. Exh. 10 (6/24/19 SK Dep. exhibits SK-10 and SK-11).
67   YK Decl. at ¶¶8-9.
68   YK Decl. at ¶¶8-9.

                                              8
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 10 of 93




         26.      Kenneth King, Yien-Koo’s husband, was not allowed to visit C.C. in
Queens.69

         27.      C.C. would live in SK’s house until the day before his death. 70

         28.      C.C. was moved to the Cabrini Hospice facility in Manhattan on July 2,
2003. He died the next day.71

         II.      2003-2004: Undisputed Facts Concerning the Creation of the Estate of Chi-
                  Chuan Wang, Appointment of Andrew Wang as Preliminary Executor,
                  and the Turnover of Assets to the Estate.

         29.      C.C. Wang was survived by Yien-Koo, SK, one other sibling, and several
grandchildren.72

         30.      Though CC owned a significant number of valuable assets at the time of his
death, their precise number and identities have been subject to dispute. The parties agree,
however, that CC:

               a. Amassed a collection of over 400 fine art works, which art
                  experts have called “the greatest collection of Chinese masters
                  outside China.”73

               b. Owned approximately 250 Chinese seals.74 If you are a
                  Chinese artist or art collector, your set of custom Chinese seals
                  is “like your signatures” which can be affixed to paintings you
                  created or which are in you collection.75


69   YK Decl. at ¶9.
70   YK Decl. at ¶10.
71   YK Decl. at ¶10.
72 Savitsky Decl. Exh. 2 (Defendants’ Answer to the Amended Complaint admitting
allegations of ¶70 of the Amended Complaint).
73 Savitsky Decl. Exh. 2 (Defendants’ Answer to the Amended Complaint admitting
allegations of ¶32 of the Amended Complaint).
74   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 55:24-56:8; 60:2-61:3).
75   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 55:24-56:8; 60:2-61:3).

                                                  9
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 11 of 93




               c. Held title to certain real property, such as a condominium
                  located at 445 5th Avenue, Unit 24H. This apartment is held in
                  the name of the Chi-Chuan Wang Revocable Trust (although
                  its expenses are paid for by the Estate of Chi-Chuan Wang).76

               d. Owned more than 300 personally created paintings and
                  Chinese paintings from other, contemporary artists;77 and

               e. Amassed a collection of over one hundred (and perhaps as
                  many as 400) classical Chinese paintings.78 The phrase
                  “classical Chinese paintings” refers to Chinese paintings
                  created “before 1911—[before] the Republic of China was
                  formed.”79 The number and identity of the classical Chinese
                  paintings CC owned on July 3, 2003 has been subject to
                  dispute since the creation of his Estate.

         31.      Within a month of CC’s passing, Yien-Koo filed a final will and testament
executed by CC on June 13, 2000 (the “2000 Will”), and a codicil thereto, executed on July
10, 2002, in the New York County Surrogate’s Court.80 Both documents named her as the
executor of C.C. Wang’s Estate.81

         32.      SK and Andrew subsequently filed the Fraudulent 2003 Will, created on
February 18, 2003, in an attempt to have its provisions enforced by the Surrogate’s
Court.82




76   YK Decl. at ¶11.
77Declaration of the Public Administrator of New York County, dated February 14, 2020
(“PA Decl.”) at ¶9(c).
78   PA Decl. at ¶9(a).
79   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 25:22-26:3).
80   Savitsky Decl. Exh. 2 at ¶¶ 71-72 (Defendants’ Answer to the Amended Complaint).
81YK Decl. at ¶13; Savitsky Decl. Exh. 8 (1/2/20 First Department decision and order
dismissing SK’s petition to probate the Fraudulent Codicil).
82Savitsky Decl. Exh. 8 (1/2/20 First Department decision and order dismissing SK’s
petition to probate the Fraudulent Codicil).

                                                10
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 12 of 93




         33.    The Fraudulent 2003 Will’s provisions designated Andrew and SK as co-
executors of C.C. Wang’s Estate and identified Andrew and his brother (Stephen Wang)
as chief beneficiaries along with SK.83

         34.    None of C.C. Wang’s prior eight testamentary instruments executed during
his lifetime had ever appointed Andrew as a co-executor or even included him or his
brother Stephen (SK’s sons) as named beneficiaries to Estate assets.84 Nor had any of them
excluded Yien-Koo as a beneficiary.85

         35.    Thus, in July 2003, Yien-Koo initiated a Surrogate’s Court proceeding
contesting the validity of the Fraudulent 2003 Will to prevent its probate.86

         36.    While that contest was pending, in August 2003, the Surrogate’s Court
granted Andrew’s application for preliminary letters testamentary because he was
named a “co-executor” by the Fraudulent 2003 Will.87 The Surrogate’s Court also
appointed the New York County Public Administrator (the “PA”) as temporary
administrator to act jointly with Andrew as co-fiduciary of the Estate.88

         37.    Andrew would retain this status for the next fourteen (14) years. 89 He was
finally stripped of his fiduciary responsibilities in May 2017 after a unanimous jury
determined he had acquired them through his and SK’s fraud.90




83   Savitsky Decl. Exh. 2 at ¶74 (Defendants’ Answer to the Amended Complaint).
84   Savitsky Decl. Exh. 2 at ¶ 75 (Defendants’ Answer to the Amended Complaint).
85   YK Decl. at ¶14.
86   YK Decl. at ¶15.
87   PA Decl. Exh. 1 (Aug. 4, 2003 Order of the New York County Surrogate’s Court).
88   PA Decl. Exh. 1 (Aug. 4, 2003 Order of the New York County Surrogate’s Court).
89Savitsky Decl. Exh. 6 (First Department decision and order dated May 9, 2017 affirm
jury verdict rejecting the Fraudulent Will).
90Savitsky Decl. Exh. 6 (First Department decision and order dated May 9, 2017 affirm
jury verdict rejecting the Fraudulent Will).

                                             11
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 13 of 93




         38.      The Surrogate’s August 4, 2003 Order authorized Andrew and the PA
(together, the “Co-fiduciaries”) to jointly administer the Estate and its assets. 91 The Co-
fiduciaries’ responsibilities included collecting Estate assets, arranging for the payment
of Estate taxes, and ultimately preparing remaining Estate assets to be distributed, if
possible, to the beneficiaries named in whichever of the competing CC wills was accepted
for probate.92

         39.      By late 2003, the PA—with the aid of her legal counsel, Peter Schram,
Esq.93—began to oversee the collection of Estate property, especially Chinese artwork,
that was still in the hands of C.C. Wang’s surviving family members.94

         40.      New York-based art consulting firm O’Toole-Ewald Art Associates
(“OTE”), was hired to catalogue the Chinese paintings turned over to the Estate.95 OTE
took photographs of the Estate’s Chinese paintings and assigned identification numbers
to each of them.96 For example, the Estate’s classical paintings were assigned numbers
OTE 83 through OTE 247 and OTE 1000 through OTE 1003.97

         41.      A description of the relevant assets turned over to the Estate during that
process and the undisputed circumstances surrounding their delivery are set forth below.

               a. In 2003, SK delivered to the Estate “most[]” of the 63 classical
                  Chinese paintings which had been hand delivered to him by

91   PA Decl. Exh. 1 (Aug. 4, 2003 Order of the New York County Surrogate’s Court).
92   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 20:19-21:10).
93   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 8:11-23).
94 Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 41:4-45:45); Savitsky Decl. Exh. 13
(Schram Exhibit 4 from Schram Deposition; WANG000310-311).
95Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 19:4-21:15 (Ewald recalling being
hired by the PA); 25:25-26:23 (Ewald admitting she catalogued Estate paintings); 27:11-
31:2 (Ewald recalling OTE took photographs of all the works shown to her); Savitsky Decl.
Exh. 15 (Exhibit ELE-3 from the Ewald Deposition).
96   Savitsky Decl. Exh. 14 (6/14/19 Ewald Dep. Trans. at 30:3-31:2).
97   PA Decl. Exh. 19 (Sotheby’s Appraisal).

                                                 12
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 14 of 93




                the Kings in March and April 2003.98 SK’s stated reason for
                withholding some of the 63 classical Chinese paintings from
                the Estate, were that certain paintings belonged “to my [SK’s]
                cousin in Taiwan . . . . [a]nd some are mine.”99

             b. In 2003 and early 2004, YK hand delivered approximately 80
                additional classical Chinese paintings to the Co-fiduciaries of
                the Estate.100 Simultaneously with the turnover of these
                paintings, YK presented Martin Klein, Esq. (the attorney
                representing Andrew in his capacity as preliminary
                executor) and Ethel Griffin (the PA) with true and accurate
                photographs of the classical Chinese paintings being
                delivered.101 In turn, Mr. Klein and the PA signed the
                photographs in acknowledgment of the Estate’s receipt.102
                All told, the Estate received exactly 133 classical Chinese
                paintings by 2004 from the Wangs and the Kings. Sotheby’s
                eventually provided a fair market appraisal stating that these
                133 paintings were worth $4,400,350.00 as of July 3, 2003 (the
                date of CC’s death).103

             c. On October 21, 2003, Klein sent a letter to Schram that
                “Andrew has advised us that he will be at Apartment 8A and
                will make an inventory of [CC’s personal Chinese] seals.”104
                Ultimately, Andrew turned over 108 of CC’s seals to the
                Estate105 and each of these seals continues to be stored in the
                PA’s office in downtown Manhattan.106 At his deposition in
                2019, Andrew testified that he had located in Apartment 8A



98   Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 82:17-83:14).
99   Savitsky Decl. Exh. 9 (6/24/19 SK Dep. Trans. at 82:17-83:14).
100   YK Decl. at ¶18.
101   YK Decl. at ¶18.
102   YK Decl. at ¶18; PA Decl. at ¶11.
103   PA Decl. at ¶19.
104   Savitsky Decl. Exh. 16 (10/21/2003 Klein letter to Schram)
105Savitsky Decl. Exh. 17 (List of 108 C.C. Wang seals produced by the Wang Defendants
in this action; WANG000064- WANG000071); Savitsky Decl. Exh. 11 (6/25/2019 AW
Dep. Trans. at 60:12-22 (“I know there are 250 [seals] altogether . . . . Because I turned
them over.”)).
106   Savitsky Decl. Exh. 17 (List of 108 C.C. Wang seals); PA Decl. at ¶¶9(b), 17-18.

                                               13
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 15 of 93




                “250 pieces” of C.C. Wang’s personal seals.107 The inventory
                of the 108 seals turned over by Andrew was stored in Martin
                Klein’s office and was produced in response to discovery
                demands in this action.108 Thus, Andrew did not turn over
                140 of C.C. Wang’s seals.

             d. The Co-fiduciaries also collected various personal items
                owned by CC that had been stored in Apartment 8A.109 The
                Estate’s hired appraiser, Kenneth Jay Linsner ASA, SCV
                (who is now the Wangs’ retained expert in this RICO action)
                appraised the personal effects located in CC’s Apartment 8A
                to be worth $249,565.00.110 The appraised items included:
                jewelry, books, furniture, picture decorations, sculptures,
                clothing, and carpets.111

            e. The Co-fiduciaries collected more than 300 additional
               Chinese paintings and other works of art (such as sculptures)
               by C.C. Wang and other contemporary artists.112 Sotheby’s
               eventually appraised these works of art to be worth
               $1,313,300.00 as of July 3, 2003.113

            f. The Co-fiduciaries claimed a Cooperative Apartment located
               at 445 5th Avenue, Unit 24H, New York, NY (“Unit 24H”) to
               be valued at $370,000 on the Estate’s Form 706, United States
               Estate Tax Return in 2004.114




107   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 60:12-22).
108   Savitsky Decl. Exh. 17 (List of 108 C.C. Wang seals); PA Decl. at ¶¶17-18.
109   PA Decl. Exh. 4 (Fair market value appraisal certification of Kenneth Linsner).
110   PA Decl. Exh. 4 (Fair market value appraisal certification of Kenneth Linsner).
  PA Decl. Exh. 4 (Fair market value appraisal certification of Kenneth Linsner;
111

WANG_KING 00000295).
112   PA Decl. ¶9(c).
113   PA Decl. ¶20.
114   PA Decl. ¶21.

                                              14
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 16 of 93




         42.    OTE also took photographs of the paintings alongside a card bearing the
paintings’ OTE identification numbers:115




         43.    For his part, Andrew’s attorney, Klein, maintained a record of the 108 “C.C.
Wang Seals” that Andrew had turned over to the Estate and which were produced by
him in this action:116




115Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 25:25-26:23 (Ewald admitting she
catalogued Estate paintings); 27:11-31:2 (Ewald recalling OTE took photographs of all the
works shown to her)); YK Decl. at ¶19.
116   Savitsky Decl. Exh. 17 (List of 108 C.C. Wang seals).

                                              15
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 17 of 93




         44.    The 108 seals identified in Andrew’s production are currently being stored
in the PA’s office in downtown Manhattan and have never been used on any paintings
since they were turned over to the Estate.117

         45.    In or about 2007, an IRS art appraiser with the Art Appraisal services
reviewed the Sotheby’s appraisal and found that the total claimed value for the Estate’s
133 Classical Chinese paintings was supportable.118 Since the sales of the 98 paintings had
occurred prior to the IRS audit, the IRS used the photographs taken by the Estate and
used in the Sotheby’s appraisal.119

         III.   2004: The Undisputed Facts Concerning the Co-Fiduciaries’ Decision to
                Privately Sell Classical Chinese Paintings and Andrew’s Testimonies
                About the Sales Process, Generally.

           A.    The Co-Fiduciaries’ Decision to Sell Certain Estate Paintings Privately.

         46.    When an estate has “taxes and other administration expenses due,” the
fiduciaries of the estate are, generally, tasked with “marshal[ling] assets and sell[ing]
them in order to be in a position to pay those expenses.”120

         47.    In late 2004, after various appraisals of the Estate’s assets had been
completed, the two Co-fiduciaries discussed the possible sale of the Estate’s assets so as
to be in a position to pay the Estate’s expenses.121




117   PA Decl. at ¶¶17-18.
118   PA Decl. at ¶19.
119Savitsky Decl. Exh. 18 (September 2006 email by Klein to Andrew regarding IRS’s need
for photographs of Estate paintings for audit).
120   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 20:19-21:20).
121Savitsky Decl. Exh. 19 (October 7, 2004 emails in which Andrew directs Klein to “tell
the PA that I will raise enough cash to cover all legal expe[e]nses upon my return in mid
November.”).

                                              16
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 18 of 93




         48.    Ethel Griffin, the PA at the time, has passed away and is thus unable to
testify about what occurred during the relevant period or about her communications with
Andrew or the representations he made to her.122

         49.    However, the attorney representing Ethel Griffin in connection with her
estate administration duties at that time, Schram, has been available to testify in this
action. 123

         50.     Still, there are disputes in the record as to the substance of the
conversations between the Co-Fiduciaries. Schram testified that he could not recall any
discussions: (a) with Sotheby’s about selling estate-owned artworks;124 (b) concerning
who would find potential buyers for Estate assets,125 or (c) about who would select which
paintings would be sold to private buyers.126

         51.    But regardless of how it was decided that the Estate would sell certain of its
Chinese paintings to private buyers, the ultimate decision was made jointly by both Co-
fiduciaries around late 2004.127

         52.    Yien-Koo—as a non-fiduciary who had purportedly been disinherited
under the Fraudulent Will—was made aware of the Estate’s financial condition,
decisions, and sale activities “only in the most general terms.”128 Accordingly, she was




122   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 97:21-22).
123   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 8:11-23).
124   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 25:17-22).
125   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 70:20-21).
126   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 70:24-71:3).
127Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 14:13 – 15:5); Savitsky Decl. Exh. 20
(December 6, 2004 email between Klein and Andrew discussing the potential private sale
of Estate assets).
128   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 33:4-34:5).

                                              17
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 19 of 93




not provided with the Estate’s tax returns, Sotheby’s appraisal records, or sales
documentation related to the private sales.129

         53.    Prior to 2011, Yien-Koo received no information from any of the Co-
fiduciaries or their attorneys identifying: (i) which paintings were being sold, (ii) how
many were being sold, (iii) to whom they were being sold to, (iv) at what prices they were
being sold, (v) when the sales were completed, or even (vi) whether the sales were of
classical or contemporary paintings.130

         54.    Though this self-dealing action concerns the Estate’s sale of 98 classical
Chinese paintings between 2005 and 2009, Plaintiff Yien-Koo did not first become aware
of the terms of any of the Estate’s sales, or which paintings had been sold, until in or
about 2013.131

         55.    Rather, the Co-fiduciaries’ attorneys disclosed only that private buyers
were being located to sell an undisclosed number of the Estate’s paintings and that the
Estate had hired an independent appraiser to review the appropriateness of any
proposed sales.132

           B.   Overview of the Sale and Payment Process for the Private Sales.

         56.    Though Plaintiff Yien-Koo did not know it at the time, the Co-fiduciaries
would ultimately enter into six contracts to sell a total of 98 classical Chinese paintings




129   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 33:4-34:5); YK Decl. at ¶20.
130   YK Decl. at ¶¶20-21; Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 33:4-34:5).
131   YK Decl. at ¶¶20-21.
132 Savitsky Decl. Exh. 12 (Schram Dep. Trans. at
                                             93:4-95:4); Savitsky Decl. Exh. 13 (Schram
Dep. Exhibit 16 comprising a letter dated from Schram to Yien-Koo’s attorney dated
December 18, 2010; KING7 – 001018-1019).

                                               18
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 20 of 93




between February 2005 and August 2009.133 The sales were made to five purportedly
different persons for approximately $4.3 million (the “98 Paintings”).134

         57.       The six executed contracts were between the Co-fiduciaries and five
purported buyers:135

               •   “Wei Zheng” in February 2005 (17 paintings for $400,500.00);

               •   “Chen Mei Lin” in April 2005 (24 paintings for $1,393,422.00);

               •   “Anthony Chou” in June 2005 (17 paintings for $909,689.41);

               •   “Yong-Qing Ye” in September 2005 (18 paintings for $787,810.00);

               •   “Yong-Qing Ye” again in February 2006 (8 paintings for $354,045.00); and

               •   “Yue Da Jin” in August 2009 (14 paintings for $489,772.00).

         58.       For the first two sales in February and April 2005, the Co-Fiduciaries
entered into escrow agreements with Brown Raysman Millstein, Felder, & Steiner, LLP
(“Brown Raysman”) and purported buyers named “Wei Zheng” and “Chen Mei-Lin,”
respectively.136

         59.       Brown Raysman also served as Andrew and SK Wang’s personal legal
counsel.137




133   PA Decl. at ¶19.
134   PA Decl. at ¶23.
135   PA Decl. at ¶¶24-42.
  Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 105:15-106: 19); PA Decl. Exh. 8 at
136

KING 005964-5972 (Wei Zheng final sales documents and escrow); PA Decl. Exh. 12 at
KING 006507-6516 (Chen Mei-Lin final sales documents and escrow).
137   Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 106:17-19).

                                                19
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 21 of 93




         60.    Under both escrow agreements, the purchase prices for the first two
contracts of sale with “Wei Zheng” and “Chen Mei Lin” were first wired to Brown
Raysman before being wired to the Estate’s bank account.138

         61.    The escrow agreements did, however, provide return wire instructions in
case a refund was necessary.139

         62.    Wei Zheng’s agreement provided that in the event a refund was necessary,
the purchase price should be wired to a Citibank, N.A. account held in the name of “Wei
Zheng,” with an address in Queens, NY.140 This wire refund information was provided
by Andrew to Klein, who inserted it into the escrow agreement with Zheng on February
12, 2005. 141

         63.    Chen Mei-Lin’s escrow agreement provided that in the event a refund was
necessary, the purchase price should be wired to a Shanghai bank account held in the
name of “Chen Mei-Lin” with an address in Shanghai, China.142 Again, this wire refund
information was provided by Andrew to Klein.143

         64.    The return address in Shanghai in the Chen Mei Lin escrow agreement was
Andrew’s own home address in Shanghai.144




  PA Decl. Exh. 8 at KING 005964-5972 (Wei Zheng final sales documents and escrow);
138

PA Decl. Exh. 12 at KING 006507-6516 (Chen Mei-Lin final sales documents and escrow);
PA Decl. at ¶¶25, 31. Savitsky Decl. Exh. 46 (WANG001682-1685).
  PA Decl. Exh. 8 at KING 005969 (Wei Zheng final sales documents and escrow); PA
139

Decl. Exh. 12 at KING 006512 (Chen Mei-Lin final sales documents and escrow).
140   PA Decl. Exh. 8 at KING 005969 (Wei Zheng final sales documents and escrow).
141Savitsky Decl. Exh. 22 (Email chain between Andrew and Klein between February 10-
15, 2005).
142   PA Decl. Exh. 12 at KING 006512 (Chen Mei-Lin final sales documents and escrow).
143   Savitsky Decl. Exh. 23 (Email chain between Andrew and Klein on March 22, 2005).
144   Savitsky Decl. Exh. 31 (CS032, November 19, 2014 email of Carolyn Shields).

                                             20
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 22 of 93




         65.    During a deposition of Andrew in a Surrogate’s Court proceeding held over
four days in December 2013 (the “2013 Deposition”), Andrew was questioned about how
the foreign buyers were able to pay the purchase prices to the Estate’s U.S. account.145
Under oath to tell the whole truth, he testified that the money received by the Estate for
the sales of paintings came from “[o]verseas back to here” and that the buyers could have
various ways to transfer money out of China to the U.S. in order to make their
purchases.146

         66.    But Andrew testified he did not know how the buyers actually transferred
payments to the Estate, only that they “have their way”: 147

                Q: Back to here. From China?

                A: I don’t know, from anywhere. We just gave them the
                account. They just wire the money here.

                Q: Well, it couldn’t be from China, right, because China
                doesn’t allow you to make the money transfers outside the
                country?

                A: They have their way. If a company that have import and
                transport, or export business, they could get a government
                quota to wire the money directly to foreign countries. You
                know, they could give other reasons instead of buying
                artworks.

         67.    Andrew then testified that this was the “standard procedure for . . . all of
the private sales” and explained that “we have to receive the money first. The money has
to be wired here first and then the artwork would go.”148




145   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 944:19-945:5).
146   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 944:19-945:5).
147Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 944:19-945:5; see also id. at 727:21-
729:22).
148   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 949:19-950:17).

                                               21
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 23 of 93




         68.    Yet during his 2019 Deposition, Andrew gave contradicting testimony
about how the five buyers wired money to the Estate. He claimed for the first time that
he knew exactly how the purported buyers transmitted payments to the Estate for the
purchase of the 98 allegedly self-dealt paintings. 149 The money was wired to the U.S. by
his own off-shore companies:150

                Q: Did you ever use [your company] Le Style Limited to pay
                money to the estate?

                A: It’s possible that if it was the estate sales.

                Q: Why is it possible?

                A: Because the buyer has to transfer money to Hong Kong.
                And it might use the company to—to---you know, let the
                buyer for – you know, the transfer---proper transfer of the
                payments to the estate.

                Q: So the money was sent—do you recall a specific instance
                in which that happened?

                A: I don’t recall the five sales. The last dated a while – I don’t
                know which one that the funds went through that account. I
                don’t know if that’s the company I used for the — for the —
                for the proper transfer.

                Q: Well whether you used Le Style or another company, do
                you recall ever using a company to pay money to the estate?

                [Objection]

                A: Again, it’s the estate sales that I help the buyers to transfer
                funds from China in order to pay the estate purchases. So the
                only way to pay, you know, transfer the money out of China
                is going through a company in Hong Kong.

                Q: Okay. Did you do that for more than one sale?




149   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).
150   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).

                                                 22
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 24 of 93




                A: I think so.

                Q: How many?

                A: I don’t know how many. I think all of the five sales —
                maybe four sales went through the company because if ever
                the money come out from China, that’s the only way it can
                come out.

                Q: So as far as you remember, for each of the five sales of
                estate artwork, your account acted as an intermediary for the
                funds to be transferred from the buyer to the estate?

                A: I wouldn’t say “intermediary.” It’s just a favor to the buyer.
                That’s all. If I don’t set up the company, the money cannot be
                transferred here to the estate. And they always ask a favor to
                use my company or to set up the company for the transfer. []

                Q: Did you ever disclose this fact that the money was coming
                from your accounts to the Public Administrator.

                [Objection].

                A: I don’t recall.

         69.    Andrew was a fiduciary of the Estate of C.C. Wang between August 2004
and May 2017.151 When asked if he had records of any transactions between his overseas
company and any of the five buyers, Andrew said he did not. 152 He testified that he would
not have kept such records because the sales occurred 14-15 years ago.153

         70.    This testimony concerning Andrew’s use of an offshore company to pay the
purchase prices to the Estate with respect to “all of the five sales”154 is inconsistent with
testimony he gave in December 2013. It reveals Andrew knew exactly how the payments




151PA Decl. Exh. 1 (August 2004 Order granting preliminary letters); Savitsky Decl. Exh.
6 (May 2017 Decree).
152   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 245:20-246:246:22).
153   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 245:20-246:246:22).
154   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).

                                               23
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 25 of 93




were made since he admits integral involvement through use of his own corporations to
pay wire funds from Hong Kong to the U.S.

         71.    Andrew’s 2019 testimony is also inconsistent with his 2013 Deposition
testimony because, in 2013, Andrew had expressly testified that he did not own any
companies whatsoever at the time of the Estate sales between 2005 and 2009. 155

         72.    Specifically, Andrew testified during his 2013 Deposition that, as of the date
of the deposition, the only company he held an interest in was a new company called
“BWT Asian Arts.”156 He made no mention of any company or companies he now admits
he “set up”157 for the purpose of wiring money to the Estate in relation to the sale of the
98 Paintings between 2005 and 2009.158

         73.     In fact, under oath to tell the whole truth, Andrew testified that he did not
have any interests in any other companies at all between 2003 and 2013: 159

                Q: Any other companies that you presently own any--.

                A: No.

                Q: --interest in?

                A: No.

                Q: From the period commencing with the date of your
                grandfather’s death until today, other than BWT, are there
                any entities that you held an interest in?

                A: You mean from 2003 until now?

                Q: Correct.


155   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 97:14-98:23).
156   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 97:14-98:23).
157   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 242:8-21).
158   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 97:14-98:23).
159   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 97:14-98:23).

                                              24
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 26 of 93




                A: No.

         74.    Unbeknownst to the PA or Yien-Koo at the time of that 2013 Deposition,
Andrew had used an off-shore company called “Le Tao Limited” to sign a $5,900,000.00
Residential Contract of Sale to purchase a mansion on Long Island less than 8 months
earlier:160




         75.    The 2013 Residential Contract of Sale, executed by Andrew, was eventually
amended to list the “Shou-Kung Wang Irrevocable Trust” as the purchaser.161

         76.    Andrew also used his other company “Le Style Limited” to transfer the
purchase price to the Estate in relation to completing the Estate’s sale to “Yue Da Jin” in
August 2009.162

         77.    Andrew did not disclose Le Style Limited at his 2013 Deposition either. 163




160Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 130:17-131:21; 251:3:21-257:12,
258:16-259:264:15); Savitsky Decl. Exh. 25 (Exhibits AW-20 and AW-21 from 6/25/2019
AW Dep. comprising Residential Contract of Sale dated April 30, 2013 and Amendment).
161Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 223:8-228:20 (AW testifying that
the SK Wang Irrevocable Trust received the property Le Tao Limited purchased on April
30, 2013); Savitsky Decl. Exh. 25 (Exhibit AW-21 from 6/25/2019 AW Dep. comprising
Amendment to Residential Contract of Sale).
162Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 308:3-309:22); Savitsky Decl. Exh.
25 (Exhibit AW-30 from 6/25/2019 AW Dep. Trans. comprising the Estate’s account
statement for August 2009; WANG001673).
163   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 97:14-98:23).

                                              25
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 27 of 93




         78.    Andrew testified during his 2019 Deposition that he did not keep any
financial or transactional records between Le Style Limited and “Yue Da Jin.”164 It is
undisputed that no transactional records between Le Style Limited (his company in 2009)
and a person named “Yue Da jin” exist in the Record.165

            C. Overview of the Shipping Process for the Private Sales

         79.    Upon receipt of payment for each of the six sales, the Co-fiduciaries, in
accordance with the terms of the six contracts, arranged for the international shipping of
the 98 purchased paintings from the Crozier Fine Arts storage facility in Newark, New
Jersey166 to the same single office address in Hong Kong:
                                      c/o “Billie Wae”
                                Unit #704, Forseas Building,
                       #208-212 Nathan Road, Kowloon, Hong Kong167

         80.    At the time of the sales, Andrew represented to his attorney, Klein, via email
that “China would collect custom tax” if the paintings were shipped directly to the buyers’
listed addresses in Beijing and Shanghai.168 Andrew represented that, therefore, the
buyers asked him to ship the paintings to Hong Kong.169 Andrew directed Martin Klein to
“use the same address in HK,” to ship the paintings and that the buyers would then collect
the paintings from there. 170




164   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 245:20-246:22).
165   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 245:20-246:22).
166Savitsky Decl. Exh. 26 (February 11, 2005 email by Andrew regarding shipping);
Savitsky Decl. Exh. 27 (February 17, 2005 shipping slip for “Mr. Wei Zheng”;
WANG001193).
167   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-255:8).
168   Savitsky Decl. Exh. 28 (WANG002108-2111).
169   Savitsky Decl. Exh. 28 (WANG002108-2111).
170   Savitsky Decl. Exh. 28 (WANG002108-2111).

                                              26
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 28 of 93




         81.    During his 2013 Deposition, Andrew was asked questions about the
Estate’s use of Unit 704 as the shipping address for all 98 Paintings. 171 He answered by
providing additional explanation about the “service” which Unit 704 supposedly
offered.172

         82.    Under oath to tell the whole truth, Andrew testified that Unit 704 was just
“a business office, that you can let [] receive fax, mails and also, you know . . . [y]ou just
use the office to receive your mail, to receive packages and you pay for their service.”173

         83.    According to Andrew, “the office received the package and they would
make arrangement for the receipt of the buyer.”174

         84.    In 2013, when asked if Andrew knew Billie Wai, Andrew simply said
“That’s a person that she is receiving the artworks.” 175 And when then asked if he knew
“Billie Wai, from [] before this series of transactions,” Andrew responded “I contact that
person for that shipment. You know, I just---that is the time I contacted with.”176

         85.    But Andrew gave a contradicting description of Unit 704 during his 2019
Deposition in this RICO action. He testified that Unit 704 office is actually an accountant’s
office in Hong Kong.177 His accountant's office. 178

         86.    And Billie Wai, Andrew divulged in 2019, is his accountant.179


171   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 943:19-944:13).
172   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 943:19-945:21).
173   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 943:19-945:21).
174   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 943:19-946:19).
175   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 945:6-946:12).
176   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 945:6-946:12).
177   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-256:18; 311:13-19).
178   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 128: 7-17; 311:13-19).
179Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 311:13-19) (“And I even went to
the bank to look for it, and including my accountant Billie Wai’s office”).

                                              27
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 29 of 93




          87.    Though it does not appear on any of the contracts of sale signed by the
Estate, the name of Andrew’s accounting firm in Hong Kong is “CK Lam.”180

          88.    Andrew never disclosed to Klein or Schram that Unit 704 in Hong Kong—
where all 98 Paintings had been shipped— belonged to his accountant.”181

          89.    But Andrew did recall that CK Lam has been his accountant for “[m]any
years . . . In fact, my grandfather used them from the 1990s . . . It has been a family friend
for a long time, CK Lam. And we form the companies there. We close the company there.
I just get it connected with my grandfather, so introduction.”182

          90.    It is therefore undisputed in this self-dealing action that Andrew (a) paid
for the 98 Paintings using an overseas account(s) and then (b) shipped the 98 Paintings to
his own accountant’s office in Hong Kong—all without his Co-fiduciary’s knowledge or
consent.

          91.    Andrew has not produced any documentary evidence or third-party
testimony that any of the five purported buyers sourced these funds paid by his company
to the Estate or ultimately received any of the 98 Paintings after they were delivered to
Andrew’s accountant.183

          92.    In fact, Andrew has not produced a single email or other written
communication with any of the purported five buyers 184 whom he claims (a) were



180Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 128: 7-17; 254:16-256:18; 311:13-
19).
181Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 256:13-18) (Andrew does not
remember telling Klein or Schram that Unit 704 “belongs to my accountant”); Savitsky
Decl. Exh. 12 (Schram Dep. at 85:12-86:7); Savitsky Decl. Exh. 21 (Klein Dep. Trans. at
168:21-169:8).
182   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 128:4-17).
183   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 245:16-246:22).
184   Savitsky Decl. at ¶7.

                                              28
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 30 of 93




“always ask[ing] a favor to use my company” to pay the Estate over $4 million and (b) he
allowed to use his accountant’s office for shipping receipts.185

         D. Overview of Andrew’s Contradicting Testimonies Regarding the Process of
            Locating and Communicating with the Five Purported Buyers of Estate Assets.

         93.    At his 2013 Deposition, Andrew was asked questions about how he located
the five purported buyers of Estate paintings and whether he knew them. Andrew
testified, under oath to tell the whole truth, that in 2005 “we were trying to find buyers,
and I contact the people in China and Asia.”186 He further testified that the buyers “could
be friends, in terms of friends, it could be friend’s friends, it’s like through
connections.”187

         94.    Andrew testified that some of the buyers of the 98 Paintings were his
friends and that he knows “[m]ost buyers” in the market.188

         95.    Andrew was asked if he knew Mr. Yong Qing Ye, a purported buyer of
Estate paintings.189 Andrew answered that he “kn[e]w him in person, yes” and that Mr.
Ye is “a friend of mine” from Shanghai.190 Andrew further testified that he has known
Mr. Yong Qing Ye “[s]ince 1990.”191

         96.    Andrew testified that he knew Mr. Yue Da-Jin, a purported buyer of Estate
paintings, “[t]hrough a friend in China.”192 When next asked “[w]hat’s the name of the




185   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).
186   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 942:16-943:11).
187   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 707:9-21).
188   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 545:5-13; 707:9-21).
189   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 956:19-957:9).
190   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 956:22-957:9).
191   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 957:3-5).
192   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 953:12-954:6).

                                              29
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 31 of 93




friend?” Andrew testified “I remember his last name is Xu. Mr. Xu, but I don’t remember.
But, you know, we were just in the same circle at that time.”193

         97.    When asked if he knew Mr. Anthony Chou, Andrew responded “[y]es, I
know him.”194 Andrew represented that he knew Mr. Chou “either from Beijing or from
Shanghai” and that “he [Chou] has a few places.”195 When asked in what “context”
Andrew knew Mr. Chou, he answered “he is just another buyer doing business buying
and selling artworks.” 196 But Andrew testified that Mr. Chou “usually buy [] from a
different auction house.”197

         98.    When asked if he knew Mr. Chen Mei-Lin, Andrew testified “[y]es . . . I
know him, he is a collector in China, southern part of [] China.” 198 When Andrew was
asked if he had ever done business with Mr. Chen Mei-Lin before, he responded “[n]o.
This is only—you know he has a lot of money at that time. He was in the car business,
selling imported foreign cars. And so before he [became] involved in the art, artwork
investment, but now he [is] no longer in the field, I believe.”199

         99.    Notwithstanding the fact that Andrew said he knew all of these purported
purchasers at his 2013 Deposition, Andrew gave contradicting testimony in 2019. At his
2019 Deposition in this action, Andrew testified that he could not find any purchasers on
his own and it was the PA who referred him to a man who, she explained to Andrew,




193   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 953:12-954:6).
194   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:9-949:2).
195   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:13-19).
196   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:18-949:2).
197   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:18-949:2).
198   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 961:12-13).
199   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 961:12-24).

                                              30
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 32 of 93




was “the son of a very well-known artist in China” that could help the Estate find
purchasers for its artwork.200

           100.   In his interrogatory responses in this action in 2018 and at the 2019
Deposition, Andrew testified that based on the PA’s reference, Mr. Er Shi Fu, ultimately
became “the intermediary who arranged the purchases and had the direct contact with
the buyers.”201

           101.   Andrew’s 2019 Deposition testimony was that he met with Mr. Fu and gave
him “all the information” that Mr. Fu needed to set up sales for the Estate.202 Andrew
testified that he communicated with Mr. Fu “[b]y telephone calls” and sent Mr. Fu a copy
of the 2004 Sotheby’s Appraisal. 203

           102.   Andrew has not produced any emails or other communications with Mr.
Fu and testified that Mr. Fu did not have an email account.204

           103.   Schram, counsel for the PA at the time of the sales, never heard of a person
named Er Shi Fu from the PA or anyone else at any point between 2003 and 2009.205

           104.   As legal counsel to the PA, Ethel Griffin, between 2005 and 2009, Schram
testified that “in my opinion the chances of that testimony” regarding the PA’s suggestion
of a Chinese intermediary named Er Shi Fu “being true is somewhere between zero and
nil.”206




200   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 76:9-79:9).
201Savitsky Decl. Exh. 25 (6/25/2019 AW Dep. Exhibit AW-1 at 4); Savitsky Decl. Exh. 11
(6/25/2019 AW Dep. Trans. at 106:17-107:25).
202   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 94:3-15).
203   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 86:16-25; 92:11-21).
204   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 86:16-25).
205   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 58:8-14; 104:12-106:23).
206   Savitsky Decl. Exh. 12 (Schram Dep. Trans. at 105:17-106:9).

                                                31
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 33 of 93




         105.   Because of Mr. Fu’s claimed role in finding buyers, Andrew testified that
he never communicated or emailed directly with the five purported buyers.207 Instead,
he claimed the process by which the Estate paintings were sold to private buyers was
“just like selling a house here in this country. You only deal with the agent. You don’t
deal with the buyer directly.”208

         106.   Andrew further explained that all communications between himself and
the buyers came through Mr. Fu because he was “not supposed to deal directly with
buyers because I was the agent or the middleman involved.”209

         107.   When asked if it was true that he “didn’t meet any of [the buyers] before Er
Shi Fu set [Andrew] up with them” Andrew testified “Correct.”210

         108.   And when asked if he had “any other relationship with these five buyers
other than through Er Shi Fu,” Andrew testified “No.”211

         109.   Andrew testified that the information about the buyers’ addresses was
provided to him by Mr. Fu and Andrew was therefore “not in the position to ask [for]
detailed addresses.”212

         110.   Yet back at Andrew’s 2013 Deposition, he testified that Yong Qing Ye was
Andrew’s “friend” from Shanghai since 1990. 213 And he claimed he was connected to Mr.
Yue Da Jin through Andrew’s other friend called “Mr. Xu”—not a middle-man selected
by the PA. 214 Mr. Anthony Chou was supposedly known by Andrew “either from Beijing

207   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 93:12-93:18).
208   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 93:12-93:18).
209   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 109:11-15; 106:17-22).
210   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 94:16-21).
211   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 122:16-19).
212   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 106:17-22).
213   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 957:3-5).
214   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 953:12-954:6).

                                              32
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 34 of 93




or Shanghai” but Andrew was unsure which because he claimed to know that Mr. Chou
“has a few places.”215 It was also Andrew’s testimony in 2013 that Mr. Chen Mei-Lin was
supposedly “in [the] car business selling imported foreign cars.” 216 Andrew explained in
2013 that Mr. Chen “you know he ha[d] a lot of money at that time,” but that he is no
longer in the field. 217

         111.   The Wang Defendants have produced more than 80,000 bates-stamped
pages of documents in this case, including certain of Andrew’s emails dating back to
October 2004.218

         112.   Other than the signed sale documentation itself, the Wang Defendants have
not produced any emails, letters, or other communications with any of the purported
purchasers of Estate paintings (e.g., Wei Zheng, Chen Mei Lin, Anthony Chou, Yue Da
Jin, or Yong Qing Ye).219 It is undisputed that no such records exist.

         113.   The Wang Defendants have not produced any emails, letters, or other
communications with Er Shi Fu. It is undisputed that no such records exist or ever existed.

         114.   There is no reference to any person named “Er Shi Fu” or “Mr. Fu” on any
document in the Record created prior to September 7, 2018, which is the date of Andrew’s
original response to Yien-Koo King’s First Set of Interrogatories in this action.220




215   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:13-19).
216   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:13-19).
217   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 948:13-19).
218   Savitsky Decl. at ¶6; Savitsky Decl. Exh. 19 (October 2004 email by Andrew).
219   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 95:3-22); Savitsky Decl. at ¶7.
220Savitsky Decl. Exh. 25 (6/25/2019 AW Dep. Exhibit AW- 1 at 4); Savitsky Decl. Exh.
11 (6/25/2019 AW Dep. Trans. at 106:17-107:25).

                                              33
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 35 of 93




          115.   Though Andrew testified in 2019 that the buyers were “always ask[ing for]
a favor to use my company” to wire money to the Estate on their behalf, he has produced
no records or communications evidencing this arrangement.221

          116.   And though Andrew testified in 2019 that had the buyers pick up their
paintings from Andrew’s accountant’s office in Hong Kong, there are no communications
or emails in the Record evidencing this arrangement either.222

          117.   Nor are their any email or other communications in the Record between
Andrew and his accountant, Billie Wai.223

          118.   As a result of the purported use of someone named “Mr. Er Shi Fu” and the
PA’s hiring of OTE to review the sales proposals, Andrew testified in 2019 that he did not
play any role “at all” in determining prices or negotiating for higher prices with the five
purported buyers: 224

                 Q: Did the information you gave [Klein] include the proposed
                 sales prices for the paintings?

                 A: We didn’t talk about the prices because we have auction
                 house appraisal book. And I said there were buyers who are
                 interested to buy those pieces. And I give to Marty Klein how
                 many pieces the buyer wants to buy or are interested, and he
                 would prepare the contract with [Schram] and [Ewald].
                 Regarding [] the prices, [Ewald] and the art consultant would
                 evaluate and finalize the final sale values. So I had no control
                 over that.

                                             *****




221   Savitsky Decl. at ¶7; Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).
222   Savitsky Decl. at ¶¶7-8.
223   Savitsky Decl. at ¶8.
224Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 89:25-95:22) (AW testifying he
did not forward the prices of Estate paintings to the PA); 75:9-76:13.

                                               34
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 36 of 93




                 Q: But [in] your calls with Er Shi Fu, [] he gave you the names
                 of the paintings the buyer was looking for and the prices?

                 A: No, he just gave me the name of the buyers and also the
                 number of the paintings. You know, we have the --- on the
                 appraisal book, each painting has a number. So I just copy
                 down the number and tell [Klein] to prepare the list of
                 paintings for potential sale.

                 Q: Who decided what the prices would be?

                 A: The PA and her art consultant.

                 Q: Did you have any role in that?

                 A: Not at all.

         119.    Therefore, it cannot be genuinely disputed that Andrew played no role in
negotiating with any of the five purported buyers for higher sale prices for any of the 98
Paintings. 225

            E.   Other Contradictory Statements by Andrew and Shou-Kung Wang
                 Regarding Andrew’s Relationship with the Buyers.

         120.    In 2013, one of the beneficiaries of the Estate of Chi-Chuan Wang, Dr. James
E. Tcheng, filed a petition (the “Removal Petition”) in the Surrogate’s Court seeking
Andrew’s removal as preliminary executor of the Estate.226 The Removal Petition alleged
that Andrew had, among other things, sold the 98 Paintings to himself.227

         121.    At paragraph 115 of the Removal Petition, Dr. Tcheng alleged that
Andrew’s self-dealing was evidenced, in part, by the fact that one of the Estate’s six
private-sale contracts listed Andrew’s own Shanghai apartment address—#777 Lane,



225Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 90:25-93:11) (AW testifying he
did not forward the prices of Estate paintings to the PA).
226Savitsky Decl. Exh. 29 (Verified Petition of James E. Tcheng dated May 12, 2014
(“Tcheng Petition”)).
227   Savitsky Decl. Exh. 29 (Tcheng Petition).

                                               35
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 37 of 93




Building No. 1, Apt. 328A, 200041 Shanghai—as the sale contract’s designated residential
address for the purported buyer. 228

         122.   The “buyer” who was, according to the executed sales contract, supposedly
residing in Andrew’s Shanghai apartment at the time of the $1.393 million sale, was “Mr.
Chen Mei-Lin.”229

         123.   In response to the allegation in Dr. Tcheng’s Removal Petition, Andrew’s
father, SK, signed and filed a verified answer (“SK’s Verified Answer”) to the Removal
Petition “[a]dmit[ting] that one of the addresses to which Estate paintings were shipped
was [Andrew’s] own address.”230

         124.   SK further attested that this use of Andrew’s own overseas address in the
Estate’s contract of sale with Chen Mei Lin was done by Andrew “as an accommodation
to the buyer.”231

         125.   Similarly, Andrew testified in 2019 that his hitherto undisclosed companies
were used to wire the purchase prices to the Estate just as “a favor” to the buyers.232

         126.   Notwithstanding these sworn statements, Andrew also gave testimony in
in 2019 that he had no pre-existing relationships233 or direct communications with any of
the five buyers.234 Andrew’s 2019 testimony is that the process was “just like selling a




228   Savitsky Decl. Exh. 29 (Tcheng Petition).
229   Savitsky Decl. Exh. 29 (Tcheng Petition).
230Savitsky Decl. Exh. 30 at ¶¶113-115 (SK Verified Answer to Tcheng Petition, sworn to
on August 28, 2014).
  Savitsky Decl. Exh. 30 at ¶¶113-115 (SK Verified Answer Tcheng Petition, sworn to on
231

August 28, 2014).
232   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).
233   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 122:16-19).
234   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 122:16-19).

                                              36
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 38 of 93




house here in this country. You only deal with the agent [Mr. Fu]. You don’t deal with
the buyer directly.” 235

         127.   At paragraph 119 of SK’s Verified Answer to the Removal Petition, SK
“admit[ted] that [Andrew] had friendships with some of the buyers and that AW testified
‘Yes’ in answer to the question ‘So some of the buyers were friends; right?.’”236

         128.   Despite SK’s sworn admission, neither Andrew nor SK ever disclosed at the
time of the sale that the address listed in the Co-fiduciaries $1.4 million contract with
Chen Mei Lin was actually the address of Andrew’s own apartment in Shanghai.237

         129.   Carolyn Shields, Esq. was Andrew’s former attorney who represented him
with respect to Dr. Tcheng’s Removal Petition.238

         130.   On November 19, 2014, Shields transmitted an email to counsel for the PA
and counsel for Yien-Koo, setting out Andrew’s position with respect to certain aspects
of the Estate’s sales of the 98 Paintings.239

         131.   One issue clarified in Shields’ email was Andrew’s position “with respect
to Andrew’s address appearing on the first page of the agreement with Mr. Chen [Mei-
Lin].”240

         132.   Shields represented that “Andrew Wang’s address appears in the
agreement [as Mr. Chen Mei-Lin’s residential address] because the buyer [who Andrew



235   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 93:12-93:18).
  Savitsky Decl. Exh. 30 at ¶119 (SK Verified Answer Tcheng Petition, sworn to on
236

August 28, 2014).
237   Savitsky Decl. Exh. 2 at ¶¶163, 166 (Defendants’ Answer to Amended Complaint).
238Savitsky Decl. Exh. 30 (SK Verified Answer Tcheng Petition, sworn to on August 28,
2014).
239   Savitsky Decl. Exh. 31 (November 19, 2014 email of Carolyn Shields).
240   Savitsky Decl. Exh. 31 (November 19, 2014 email of Carolyn Shields).

                                                37
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 39 of 93




elsewhere testified to not even knowing] was temporarily staying in Andrew’s home
while his own home was being renovated.”241

         133.   The Wang Defendants have not produced any records of communications
between themselves and Mr. Chen Mei Lin.242

         134.   Ms. Shields’ November 19, 2014 email makes no mention of Mr. Er Shi Fu
or any intermediary, middle-man or agent facilitating communications between Andrew
and Chen Mei-Lin.243

         IV.    2004-2009: Undisputed Facts Concerning Predicate Activity Occurring
                Through Six Private Sales of Estate Paintings to the Wang Defendants.

           A.   December 6, 2004 - January 6, 2004: The Aborted Sale of Estate Chinese
                Paintings to a Person Allegedly Named “Mrs. Zhang,” then “Mrs.
                Raymond Qu.”

         135.   In October 2004, Andrew emailed Klein representing that he “would like to
pay more taxes, as much as we can to avoid interest . . . Please tell the PA that I will raise
enough cash to cover all legal exp[e]nses upon my return in mid-November.”244

         136.   On December 6, 2004, Andrew sent an email to Klein that he “might bring
one or two clients” to the Crozier Fine Arts (“Crozier”) storage facility housing the
Estate’s assets “for the review of possible sales.”245

         137.   Klein requested that if Andrew’s client was interested in purchasing
artwork, he would need the person’s name, address, and whether they were affiliated




241   Savitsky Decl. Exh. 31 (November 19, 2014 email of Carolyn Shields).
242   Savitsky Decl. ¶7.
243   Savitsky Decl. Exh. 31 (November 19, 2014 email of Carolyn Shields).
244   Savitsky Decl. Exh. 19 (WANG001878-1879).
245   Savitsky Decl. Exh. 20 (WANG001888).

                                              38
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 40 of 93




with a gallery or corporation. 246 He would also need the identity of the paintings they
wished to buy and at what prices. 247

         138.   Andrew explained that “[b]oth persons I know are private buyers, no
gallery or companies are involved.”248

         139.   One week later, Andrew transmitted a proposal to Klein, stating that he
“worked several days with my TWO clients who are willing to make some purchases.”249
He represented that he could not “convince [the buyers] to add 20% to every painting[]
as some appraisal values are high enough” and asked Klein to discuss this issue with the
PA’s attorney, Schram.250

         140.   Andrew attached to his email sale proposals for thirty (30) of the Estate’s
paintings at prices ranging from 5% higher than the Sotheby’s appraisal (“Sotheby’s
Appraisal”) value at the minimum to 20% higher at the maximum. The Sotheby’s
Appraisal valued the paintings as of the date of C.C. Wang’s death, July 3, 2003.251

         141.   Klein responded by explaining that the PA was “concerned” that private
sales would not yield “the best price for the Estate” and “that is why she felt that a sales
price of AT LEAST 20% above Sotheby’s appraised value” would provide a “necessary
level of comfort that she needed to defend a challenge that the Estate did not receive the
best price for the art.”252 Klein advised Andrew that “[t]his should also be a concern for
you in case any beneficiary later complains that the sale price was too low.”253 Finally,


246   Savitsky Decl. Exh. 20 (WANG001888).
247   Savitsky Decl. Exh. 20 (WANG001888).
248   Savitsky Decl. Exh. 20 (WANG001888).
249   Savitsky Decl. Exh. 32 (WANG001890).
250   Savitsky Decl. Exh. 32 (WANG001890).
251   PA Decl. Exh. 19 (2004 Sotheby’s Appraisal).
252   Savitsky Decl. Exh. 32 (WANG001890).
253   Savitsky Decl. Exh. 32 (WANG001890).

                                             39
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 41 of 93




Klein suggested that Andrew try to secure an explanation “in writing” from his “client”
for any painting for which he/she was not willing to pay at least 20% more than the
Sotheby’s appraised value.254 Andrew responded “OK.” 255

         142.   Andrew never forwarded any “in writing” explanation from any client to
Klein or the PA. 256 Instead, on December 20, 2004, he emailed Klein that he “ha[d] made
some adjustment for the possible sales” and attached a list of 42 Estate paintings with
new mark-ups above the Sotheby’s Appraisal values. 257

         143.   This time, the proposed mark-ups ranged from 10% to 25%.258 Andrew
claimed “I need a quick approval from the PA so I can move on with other sales.” 259 But
Andrew had still not disclosed the name of any potential “client” to Klein or the PA.260

         144.   Klein soon responded that the “PA will not approve sales until we have
presented all of the information, which includes the name of the purchaser and their
address.”261

         145.   Andrew responded that he would “try to get you their address and contact
tel# by tomorrow. I believe that each buyer will bu[y] at least 10 pieces.”262 Andrew then
warned that if the buyers “are not willing to pay more than 10%, then I have to drop the




254   Savitsky Decl. Exh. 32 (WANG001890).
255   Savitsky Decl. Exh. 32 (WANG001890).
256   Savitsky Decl. Exh. 33 (WANG001896-WANG001898).
257   Savitsky Decl. Exh. 33 (WANG001896-WANG001898).
258   Savitsky Decl. Exh. 33 (WANG001896-WANG001898).
259   Savitsky Decl. Exh. 33 (WANG001896-WANG001898).
260   Savitsky Decl. Exh. 33 (WANG001896-WANG001898).
261   Savitsky Decl. Exh. 34 (WANG001894).
262   Savitsky Decl. Exh. 34 (WANG001894).

                                             40
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 42 of 93




sale.” But he asked Klein to try and tell the PA that the Sotheby’s “appraisal values are
high enough.”263

         146.   Andrew then disclosed the purported name of a potential buyer: “Mrs.
Zhang.” 264 He represented that “Mrs. Zhang will definitely make purchases, and she will
give me a final list soon.”265 Andrew then asked Klein if it was possible “if she can get [a]
discount for buying more paintings” and suggested that Klein “should discuss it with
[Schram] today.”266 Andrew claimed that “about [a] 10% discount” is “usually give[n]”
when someone buys more artworks.267

         147.   Two days later, on December 22nd, Andrew emailed Klein a list of
seventeen (17) Estate paintings for “Mrs. Raymond Qu” with an address at 8447 118th St.,
Apartment 2C, Kew Gardens, Queens, New York (“Apartment 2C”).268

         148.   Apartment 2C is a one bed, one bath apartment in a six-story, red-brick
apartment building.269 It had a rental listing of $1,875 per month as of December 2015.270

         149.   The total sale price for the seventeen (17) classical Chinese paintings
proposed to be sold to Mrs. Raymond Qu was $1,297,200.00.271




263   Savitsky Decl. Exh. 34 (WANG001894).
264   Savitsky Decl. Exh. 34 (WANG001894).
265   Savitsky Decl. Exh. 34 (WANG001894).
266   Savitsky Decl. Exh. 34 (WANG001894).
267   Savitsky Decl. Exh. 34 (WANG001894).
268   Savitsky Decl. Exh. 35 (WANG001904-1906).
269   Savitsky Decl. Exh. 77 (Apartment 2C listing taken from Zillow.com).
270   Savitsky Decl. Exh. 77 (Apartment 2C listing taken from Zillow.com).
271   Savitsky Decl. Exh. 35 (WANG001906).

                                             41
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 43 of 93




          150.      Andrew told Klein he wanted to know if the PA agreed with the sale “as
soon as possible because it’s close to the holidays and [Mrs. Qu] might leave the city.” 272

          151.      By January 6, 2005, a sale of paintings to Mrs. Qu had been approved by the
PA.273 Klein emailed Andrew that the PA would be collecting sales tax unless the buyer
filled out a New York State Form ST-120 sales tax resale certificate.274

          152.      Klein’s email regarding the “sales tax resale certificate” is the last written
communication between Andrew and Klein made in relation to the proposed sale to Mrs.
Raymond Qu.275

          153.      The proposed sale of paintings to Mrs. Raymond Qu never occurred.276

               B.   January 10, 2005 – February 16, 2005: The Estate’s First, Completed Private
                    Sale of Paintings to “Mr. Wei Zheng.”

          i.        Documentary Record of the Estate’s Sale to “Mr. Wei Zheng”

          154.      On January 10th—four days after Klein’s last email regarding “Mrs. Qu’s”
potential purchase—Andrew emailed Klein a proposed list of 18 paintings to be sold to
“Mr. Wei Zheng” at an address of 97-37 63rd Road, Apt #2F, Rego Park, New York 11374
(“Apartment 2F”).277

          155.      The total proposed sale price for the 18 paintings was $401,730.00.278




272   Savitsky Decl. Exh. 35 (WANG001904).
273   Savitsky Decl. Exh. 36 (WANG001928).
274   Savitsky Decl. Exh. 36 (WANG001927-28).
275   Savitsky Decl. at ¶13.
276   PA Decl. at ¶50.
277   Savitsky Decl. Exh. 37 (WANG001929-1932); Savitsky Decl. Exh. 38 (WANG003437).
278   Savitsky Decl. Exh. 37 (WANG001932).

                                                  42
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 44 of 93




         156.   Thirty minutes later, Andrew emailed a draft contract to Klein asking him
to “double check it.”279 The draft contract defines “Mr. Wei Zheng” of Apartment 2F as
“the ‘Buyer’” and refers to him as the Buyer throughout the draft agreement.280

         157.   Two weeks later, Andrew emailed and faxed a proposed list of paintings to
be sold to Mr. Wei Zheng to Ms. Elin Ewald (“Ewald”) of OTE (O’Toole-Ewald Art
Associates), the appraisal firm which had previously catalogued the Estate’s paintings
and taken photographs of them between 2003 and 2004.281

         158.   Andrew sent the listing of paintings to OTE, as it had been hired by the PA
to review the appropriateness of Estate’s private sales.282

         159.   Andrew’s fax and email to Ewald identified “Mr. Wei Zheng” as the
potential purchaser of 17 paintings for a total price of $395,730.00 (exclusive of tax and
shipping).283

         160.   On January 27, 2005, Klein faxed Schram the list of 17 paintings which,
Klein stated, “Andrew [had] received offers to purchase from Mr. Zheng.”284

         161.   The next week, on February 4, 2005, Andrew emailed Klein asking about
the status of the PA’s approval of the sale of paintings to Wei Zheng.285 He then wrote “I
will let my client sign the agreement as soon as I hear from you. My client will also sign




279   Savitsky Decl. Exh. 39 (WANG001938).
280   Savitsky Decl. Exh. 39 (WANG001938-1946).
281   Savitsky Decl. Exh. 40 (WANG001949-1954).
282   PA Decl. at ¶51.
283   Savitsky Decl. Exh. 40 (WANG001952-1954).
284   PA Decl. Exh. 5.
285   Savitsky Decl. Exh. 41 (WANG001965).

                                             43
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 45 of 93




the document which states that all artworks will either be shipped or hand-carried to [a]
foreign country, not for resale in the U.S.”286

         162.   On February 7, 2005, Andrew sent an email to Klein stating that the
paintings being purchased by Mr. Wei Zheng, who lived in Apartment 2F in Queens,
needed to be shipped to Unit 704 at the Fourseas building in Hong Kong:287




         163.   Andrew did not disclose to Klein that Unit 704 was Andrew’s accountant’s
office.288

         164.   Klein responded that he also “need[ed] wire information for the BUYER”
to place into the escrow agreement:289




286   Savitsky Decl. Exh. 41 (WANG001965).
287   Savitsky Decl. Exh. 42 (WANG003449).
288Savitsky Decl. Exh. 42 (WANG003449); Savitsky Decl. Exh. 21 (Klein Dep. Trans. at
168:21-169:8).
289   Savitsky Decl. Exh. 42 (WANG003449).

                                             44
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 46 of 93




         165.   Andrew promised to get the buyer’s wire information “within the next two
days.”290 He also re-asserted that he needed “to get [the] PA’s signature as early as
possible so I can arrange for the payment.”291

         166.   On February 9, 2005, Klein emailed Andrew final drafts of (1) the contract
of sale (“Zheng Contract”); (2) escrow agreement (“Zheng Escrow Agreement”); (3) an
export certificate (“Zheng Export Certificate”); and (4) a bill of sale (“Zheng Bill of
Sale”).292 Each of the four documents listed “Mr. Wei Zheng” as the “Buyer” or
“Purchaser” and the Estate of Chi-Chuan Wang as the “Seller” of the paintings, at a price
of $395,730.00 (exclusive of tax and shipping fees).293

         167.   Klein explained that “Mr. Zheng has to sign the escrow agreement, contract
of sale and [export] certification before he wires money into the escrow account.”294

         168.   Klein ended his email by asking Andrew when “Mr. Zheng will be wiring
the money”, so that the escrow agent for the sale (Brown Raysman) would know when
to expect its receipt.295



290   Savitsky Decl. Exh. 42 (WANG003449).
291   Savitsky Decl. Exh. 42 (WANG003449).
292   Savitsky Decl. Exh. 43 (WANG001988-2003).
293   Savitsky Decl. Exh. 43 (WANG001988-2003).
294   Savitsky Decl. Exh. 43 (WANG001988).
295   Savitsky Decl. Exh. 43 (WANG001988).

                                             45
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 47 of 93




         169.   Andrew responded to Klein’s question about Mr. Zheng’s payment several
hours later stating: “[p]lease let me know as soon as the PA sign[s] the contract, I will let
the buyer make the payment.”296

         170.   Within the next 24 hours, Klein notified Andrew that “Ethel [the PA] signed
the [sales] agreement and escrow agreement.”297 But Klein explained that the escrow
agent, Brown Raysman, “need[s] the buyer’s wire instructions to insert in the contract in
case the buyer elects to cancel the sale because the art is not shipped in time. As soon as
you give me the buyer’s wire instructions, I will get the agreement back from Brown
Raysman.”298

         171.   On February 10, 2005, Andrew wrote to Klein: “The buyer has already
signed all the last pages for me. He will give me his bank information by tomorrow
morning.”299

         172.   In referring to “[t]he buyer” in his February 10, 2005 email to Klein, Andrew
was referring to “Mr. Wei Zheng.” 300 And in referring to the buyer’s “bank information,”
Andrew was referring to Mr. Wei Zheng’s bank information.301




296   Savitsky Decl. Exh. 44 (WANG002004).
297   Savitsky Decl. Exh. 45 (WANG003441).
298   Savitsky Decl. Exh. 45 (WANG003440-3441).
299   Savitsky Decl. Exh. 45 (WANG003440-3441).
300   Savitsky Decl. Exh. 45 (WANG003440).
301   Savitsky Decl. Exh. 45 (WANG003440).

                                              46
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 48 of 93




         173.   On February 11, 2005, Andrew supplied Klein with the requested wire
information for the buyer identified in escrow agreement, “Mr. Wei Zheng”:302




         174.   In representing to Klein that “I have already asked the buyer to wire
$400,500.00 to the escrow account,” in Andrew’s February 11, 2004 email, Andrew was
referring to “Mr. Wei Zheng” as the buyer. 303

         175.   On February 14, 2005, Klein notified Andrew that the PA had signed the
original bill of sale and suggested “you [Andrew] and Mr. Zheng should sign and then
photocopy” the bill of sale.304

         176.   Later that same day, Andrew wrote “I know the [m]oney should be at
[Brown Raysman] by tomorrow (Tuesday), you can remind them to inform you as soon
as [Brown Raysman] receive[s] the fund, so we can ask Crozier for the shipment
afterwards.”305



302   Savitsky Decl. Exh. 45 (WANG003440).
303   Savitsky Decl. Exh. 45 (WANG003440).
304   Savitsky Decl. Exh. 45 (WANG003440).
305   Savitsky Decl. Exh. 45 (WANG003440).

                                             47
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 49 of 93




         177.   Within the next two days, Andrew sent a copy of a bill of sale signed by
him and Wei Zheng, dated February 16, 2005, to Martin Klein.306

         178.   The Estate’s records show that on February 16, 2005, Brown Raysman, as
escrow agent, wired the $400,480.00 purchase price (which included shipping fees) under
the Estate’s contract of sale with “Mr. Wei Zheng” to the Estate’s bank account.307

         179.   Brown Raysman merged into a different law firm in 2006, which then
ceased operating in 2008 or 2009.308 No wire or other records exist in the Record which
demonstrate from what source account Brown Raysman received the funds which it
wired to the Estate on February 16, 2005.309

         180.   Though the PA was unaware of it at the time of the sale, the $400,480.00
purchase price had been transferred to Brown Raysman by Andrew’s, her Co-fiduciary’s,
offshore corporate account.310

         181.   The Estate’s duly executed contract of sale with Wei Zheng directs that the
17 paintings sold by the Estate be shipped overseas to “Mr. Wei Zheng c/o Billie Wai, Unit
#704, Fourseas Building, #208-212, Nathan Road, Kowloon, Hong Kong.”311

         182.   Though the PA was unaware of it at the time of the sale, this was the
address of her Co-fiduciary’s personal accountant’s office.312




306   PA Decl. Exh. 8 (KING 005976-5977).
307   Savitsky Decl. Exh. 46 (WANG001684-85).
308   Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 180:14-181:4).
309   Savitsky Decl. ¶9.
310   Savitsky Decl. Exh. 11 (AW 2019 Dep. Trans. at 240:2-243:2).
311   PA Decl. Exh. 8.
312   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-256:18; 311:13-19).

                                               48
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 50 of 93




          183.   Included Estate’s fully executed set of documents is the Zheng Export
Certificate dated February 11, 2005 which identified “Mr. Wei Zheng” as the “purchaser”
of paintings from the “Estate of Chi-Chuan Wang.”313

          184.   Mr. Zheng signed the Export Certificate and acknowledged that issuing a
false or fraudulent certificate could subject him to civil and criminal penalties under U.S.
tax law.314

          185.   Notwithstanding the signed documentation and emails between Klein,
Ewald, and Andrew, all parties now agree “Mr. Wei Zheng” of Apartment 2F in Queens
was not the buyer of Estate paintings, never intended to be the buyer, and never received
or paid for any of the Estate’s paintings.315

          186.   And though Andrew claims that he knew it at the time all of the
documentation was drafted and signed, he never disclosed to Klein or the PA that Wei
Zheng was not the buyer and had no intention of being the buyer.316

          187.   Nor did Andrew ever disclose the undisputed fact that Wei Zheng never
read the Zheng Contract, Zheng Escrow Agreement, Zheng Export Certificate, or the
Zheng Bill of Sale—all of which he indisputably signed. 317

          188.   Wei Zheng of Apartment 2F in Queens cannot speak or read English.318




313   PA Decl. Exh. 8 (KING 005974).
314   PA Decl. Exh. 8 (KING 005974).
315   Savitsky Decl. Exh. 2 at ¶¶4, 191.
  PA Decl. at ¶50; PA Decl. Exh. 7; Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at 943:19-
316

944:13).
  PA Decl. at ¶50; PA Decl. Exh. 7; Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at 943:19-
317

944:13).
318   Savitsky Decl. Exh. 2 at ¶183); Savitsky Decl. Exh. 1 at ¶183.

                                                49
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 51 of 93




            189.   Since Wei Zheng was not “the buyer” as represented in the Zheng Export
Certificate, the signed certification was false.319

            190.   Similarly, the signed Zheng Contract of Sales, the Zheng Escrow
Agreement, and the Zheng Bill of Sale—all of which expressly identify Zheng as the
“Buyer” or “Purchaser” of Estate assets—are also false.320

            191.   No letters or emails between Wei Zheng and Andrew have ever been
produced by the Wang Defendants.321

            192.   By February 17, 2005, the 17 Paintings identified in the Zheng Contract and
Zheng Bill of Sale had been picked up for shipment to Unit 704 in Hong Kong—Andrew’s
accountant’s office.322

            193.   On March 11, 2005, Klein sent a fax to Schram to confirm that insurance
coverage at Crozier could be reduced by “the value of the paintings that were recently
sold to Mr. Zheng.”323

      ii.      Andrew Wang’s 2013 Deposition Testimony Regarding the Estate’s Sale to “Mr. Wei
               Zheng” and Admission that “Mr. Wei Zheng” Was Not the Buyer of Estate Artwork.

            194.   During his four-day deposition in 2013, Andrew was questioned about his
relationship with Mr. Wei Zheng.324




319   PA Decl. Exh. 8 (KING 005974).
320   PA Decl. Exh. 8.
321   Savitsky Decl. at ¶7.
322   Savitsky Decl. Exh. 27 (WANG001194).
323   PA Decl. Exh. 7.
324   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 941:9-947:7).

                                                50
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 52 of 93




         195.   Andrew was asked how he came “to be in contact” with Mr. Wei Zheng in
2005. Andrew responded that:325

                We were trying to find buyers, and I contact with the people
                in China and Asia, and also I don’t remember how I met
                [Zheng]. At that time, maybe we had dinner. I mentioned that
                we could—I am looking for a buyer for estate paintings. He
                said he could have one. That’s why I made a proposal. You
                know, we got a proposal first, and from the—the PA, and later
                the sale didn’t go through. The buyer he [] did not follow the
                procedure.

         196.   In November 2014, Dr. James Tcheng’s attorney in the Removal Proceeding
sent Andrew’s attorney, Shields, an email to schedule a deposition of Wei Zheng. 326

         197.    The deposition was to address, among other things, Mr. Zheng’s execution
of a $400,500.00 contract of sale with the Estate on February 11, 2005.327

         198.   Shields responded, on behalf of Andrew, by objecting to the proposed
deposition in the Surrogate’s Court action as a waste of attorney’s fees since, she now
represented, Wei Zheng never actually purchased any paintings from the Estate:328




325   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 942:6-943:11).
326   Savitsky Decl. Exh. 47 (CS014).
327   Savitsky Decl. Exh. 47 (CS014).
328   Savitsky Decl. Exh. 47 (CS014).

                                              51
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 53 of 93




         199.   At the time of the sale, however, the PA relied upon the representation that
Wei Zheng was the buyer.329

         200.   On November 18, 2014, Shields sent an email reportedly “attach[ing] the
signature page of the agreement with the substitute buyer, Raymond Ye.”330 Shields
further represented that “Andrew faxed this [Raymond Ye signature page] to his
attorneys from China.”331

         201.   The lone, undated, signature page—reportedly signed by “Raymond Ye”
(who Shields now represented had replaced Wei Zheng) and Andrew Wang in February
2005—was transmitted to the PA for the first time on November 18, 2014.332

         202.   The “Raymond Ye” signature page produced by Andrew in 2014: (1) lacks
the PA’s counter-signature; (2) appears on a third page when the Co-fiduciaries’
signatures with Wei Zheng appears a fourth page; and (3) has only thirteen paragraphs,
whereas the Co-fiduciaries executed contract with Wei Zheng has fourteen paragraphs.333



329   PA Decl. at ¶52.
330   Savitsky Decl. Exh. 31 (CS032).
331   Savitsky Decl. Exh. 31 (CS032).
332   PA Decl. Exh. 45.
  Contrast Savitsky Decl. Exh. 31 (CS033) (“Raymond Ye” signature pages) with Savitsky
333

Decl. Exh. 48 (WANG001198-99 (Wei Zheng Contract signature pages)).

                                              52
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 54 of 93




            203.   There are no emails or faxes in the Record indicating that the signature page
of “Raymond Ye” was ever previously transmitted to the PA, Brown Raysman, or Martin
Klein.334

            204.   And while Shield’s November 2014 email states that Andrew “faxed this
[Raymond Ye signature page] to his attorneys from China,” Andrew was actually in New
York at the time of the February 2005 sale and shipment.335

            205.   On February 13, 2005, Andrew stated “I will visit Crozier by Tuesday
afternoon, So I hope the package[] can be shipped after Tuesday.”336 Then, on February
14, 2005, Andrew wrote to Klein “I will pass by your office at about 2:15 pm and wait in
my car for you to come down. I will call you in a few minutes before I arrive there.”337

            206.   By February 16, 2005, the $480,500.00 purchase price had been transferred
by Brown Raysman to the Estate’s account pursuant to documentation identifying “Mr.
Wei Zheng” as the sole purchaser of the Estate’s paintings.338

            207.   No emails or letters created in or about February 2005 between Andrew and
Klein make any reference to “Raymond Ye” or indicate that Wei Zheng was not the
buyer.339

      ii.      Andrew Wang’s 2019 Deposition Testimony Regarding the Estate’s Sale to “Mr. Wei
               Zheng.”

            208.   At his 2019 Deposition, Andrew was asked if he could explain what he
meant when he said there was a “special circumstance” with Mr. Raymond Ye.340 He

334   Savitsky Decl. at ¶10.
335   Savitsky Decl. Exh. 45 (WANG003440).
336   Savitsky Decl. Exh. 45 (WANG003440).
337   Savitsky Decl. Exh. 45 (WANG003440).
338   Savitsky Decl. Exh. 46 (WANG001684-1685).
339   Savitsky Decl. at ¶10.
340   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 109:16-110:8).

                                                 53
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 55 of 93




testified that the Wei Zheng sale fell through after all of the sales documentation had
already been signed by him, the PA, and Wei Zheng:341

                I recall the buyer, possibly Mr. Ye, who took over the sale that
                was supposed to be—go through with Wei Zheng. And he
                tried to find a buyer, and I relied on his information. And I
                conveyed all purchase information to Marty Klein. And
                Marty conveyed to Peter Schram and also to Ethel [the PA].
                Somehow in the last minute the sale didn’t go through. So I
                have to find another buyer to substitute the sale. I believe
                Raymond Ye was the one that took over the sale, but I’m not
                100% sure.

         209.   Andrew went on to testify that Wei Zheng—even at the time he signed the
agreements with the Estate identifying him as the “Buyer” or “Purchaser”—was never
the actual buyer, but was instead helping him find a buyer for Estate paintings:342

                Q: How was Wei Zheng involved in this if Er Shi Fu was
                connecting you with the buyers?

                A: It’s a story about Wei Zheng. And he came to this country.
                I mean, he used to work for the Shanghai Museum. Okay. He
                doesn’t speak English . . . . So [Wei Zheng] was looking for the
                buyer, and we kept communication for a while. So finally, you
                know, I had gone through this, all the proceedings, paintings
                selections, and reports to Peter Schram—not Peter Schram—
                Marty Klein. And we made the final push for the sale, and I
                signed the contract. Ethel also signed the contract.
                “Somehow” he said, “the buyer is not willing to pay,” at the
                last minute. So I said: “I have to find another buyer because
                we already have the contract ready.” So I think I took a few
                weeks or so—I don’t remember how many days I took—to
                find a second buyer, to find a substitute buyer. I think its
                Raymond Ye that took over the purchase. Raymond Ye, I
                believe is the person who took over the purchase.




341   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 109:16-110:8).
342   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 110:13-113:3).

                                              54
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 56 of 93




                Q: You already had the contract signed [with Wei Zheng]
                when the buyer backed out?

                A: Correct.

                Q: And then you took a couple of weeks to a month to find a
                new buyer?

                A: To my memory, yes, within a month, I believe.

                Q: How did you do that?

                A: Well I have people on my side, you know, I also ask[ed]
                Mr. Fu about that. And I don’t know who referred me about
                the – Raymond. I forgot. Somehow we found a [substitute]
                buyer. You know, we just found a new buyer who took over
                the sale.

                Q: He was willing to buy the exact same paintings for the
                exact same price?

                A: Yeah, that’s what I presented.

         210.   Andrew further claimed he notified Klein immediately upon learning that
the Wei Zheng sale could not go through: 343

                Q: Did you ever tell your counsel who was assisting in
                coordinating the sale, Marty Klein, about Mr. Wei Zheng
                backing out?

                A: Yes, I did.

                Q: When did you tell him that?

                A: As soon as I found out that Wei Zheng’s deal couldn’t go
                through, I told Marty Klein – I believe I was in Hong Kong at
                the time, so we have to – you know, Marty said: “We have to,
                you know, prepare a new contract in that – in that way.” I
                said: “Maybe we can make a new contract or change the
                contract later on” because I was already in Asia for the final
                sale.



343   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 113:4-115:7).

                                             55
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 57 of 93




                                            *****

                Q: Just to re-ask my question so the record is clear: Did
                Marty Klein say it was a problem that you didn’t draft a new
                contract for a new buyer?

                [Objection]

                A: I don’t remember. But Marty was aware, and he might
                talk to the PA already. And I assume it’s not a problem. As
                long as we make the sale, who cares who the final buyer is?

         211.   Andrew then elaborated that he “remember[s] clearly that we discussed
that, about the change or the possibility of making a new revised contract.”344

         212.   For his part, however, Klein testified that he does not “remember what [he]
believed at the time” of the February 2005 sale or “what [he] knew at the time.”345

         213.   Despite the records of communications between himself, Andrew, and the
PA in February 2005—which only mention “Mr. Wei Zheng” as the buyer of the Estate’s
17 paintings for $400,500.00 (inclusive of shipping)—Klein testified “I don’t remember
anything about sending this contract in 2005.”346

         214.   Klein agreed over his counsel’s objection, however, that he would not have
drafted or transmitted a contract to Andrew stating that “Mr. Wei Zheng” was a buyer of
Estate artwork if he knew Wei Zheng was not a buyer of estate artwork.347 He testified “I
just wouldn’t have done that.”348




344   Savitsky Decl. Exh. 11 (6/25/19 AW Dep. Trans. at 113:4-115:7).
345   Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 110:20-111:22).
346   Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 110:20-111:22).
347   Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 111:18-112:5).
348   Savitsky Decl. Exh. 21 (6/26/19 Klein Dep. Trans. at 111:18-112:5).

                                              56
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 58 of 93




          215.   In fact, there are no documents in the Record evidencing that Andrew
notified Klein, Schram, or anyone else that the Wei Zheng sale could not go through or
that Andrew had found a substitute buyer.349

          216.   On February 11, 2005, Andrew provided wire information for “Mr. Wei
Zheng” of Apartment 2F to Klein via email.350

          217.   Andrew emailed Klein the executed and dated Zheng Bill of Sale at some
point between February 14, 2005 and February 16, 2005.351 Payment in accordance with
the Zheng Contract and Zheng Escrow Agreement cleared the Estate’s account from
Brown Raysman on February 16, 2005.352

           C.    March 8, 2005 – April 22, 2005: The Estate’s Second, Completed Private Sale
                 of Paintings to “Mr. Chen Mei Lin.”

          218.   Andrew emailed Klein a “draft for the second sale” of Estate owned
paintings on March 8, 2005. 353 He explained that he was waiting for information on the
“custom tax in China” and would “inform the buyer as soon as [he] ha[d] the
information.”354

          219.   The draft for the second sale, which Andrew attached to his email, identified
the buyer as a person named “Mr. Chen Mei-Lin” and listed 25 paintings to be sold for a
total of $1,416,200.00 (exclusive of shipping):355




349   Savitsky Decl. at ¶11.
350   Savitsky Decl. Exh. 45 (WANG003440).
351Savitsky Decl. Exh. 45 (WANG003440, February 14, 2005 Email by Klein asking for the
Bill of Sale); and Savitsky Decl. Exh. 46 (WANG001684-1685).
352   Savitsky Decl. Exh. 46 (WANG001684-1685).
353   Savitsky Decl. Exh. 49 (WANG2010-2012).
354   Savitsky Decl. Exh. 49 (WANG2010-2012).
355   Savitsky Decl. Exh. 49 (WANG2010-2012).

                                               57
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 59 of 93




          220.   Though it was unknown to either Klein or the PA at the time,356 the address
listed for “Mr. Chen Mei-Lin” in Andrew’s draft—#777 Lane, Apt#28A, Xin-Ja Ave., Jing-
An District, Shanghai, P.R. China—was actually the address of Andrew’s own apartment
in Shanghai.357

          221.   The day after sending Klein the draft for the second sale to Mr. Chen Mei-
Lin, Andrew emailed Ewald of OTE with what he claimed was “another sale listing which
I had worked with the buyer in China recently.”358

          222.   Klein faxed Andrew’s draft for the second sale to Schram on March 11,
2005.359

          223.   Two days later, Andrew emailed Klein asking to be notified once he heard
an answer from Schram and the PA about the proposed sale to Chen Mei-Lin. 360 Andrew




356   Savitsky Decl. Exh. 21 (Klein Dep. Trans. at 162:19-163:4); PA Decl. at ¶52.
357   Savitsky Decl. Exh. 30 ¶¶115-117 (SK’s Verified Answer to Tcheng Petition).
358   Savitsky Decl. Exh. 50 (WANG2015-2018).
359   PA Decl. at ¶28.
360   Savitsky Decl. Exh. 51 (WANG002034).

                                               58
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 60 of 93




stated that “[t]he buyer asked me to inform him as soon as I can because he needs to
prepare the fund.”361

         224.   On March 21, 2005, Andrew wrote to Klein: “please have [the PA] sign the
contract as soon as possible. I will send another copy to Asia and ask the buyer to wire the
money at the same time. I’d like to receive the payment before April 1.”362

         225.   Andrew’s emails make no reference of an intermediary, middle-man, or
agent having “the direct contact” with Chen Mei-Lin.363

         226.   Later that day, Klein sent Andrew drafts of (1) the escrow agreement; (2) the
contract of sale; and (3) the bill of sale. 364 He then directed Andrew “to have Mr. Me-Lin
sign” them.365

         227.   The documents identified “Mr. Chen Mei-Lin” as the purchaser of 24 pieces
of Estate paintings for a total price of $1,380,200.00 (exclusive of shipping fees and tax).366

         228.   In the escrow agreement draft, the address attributed to Mr. Chen Mei-Lin
was #777 Lane, Apt. 28-A—Andrew’s own Shanghai address.367

         229.   In the contract of sale draft, Mr. Chen Mei-Lin is identified as “residing at”
#777 Lane, Apt. #28-A—Andrew’s own Shanghai address.368




361   Savitsky Decl. Exh. 51 (WANG002034).
362   Savitsky Decl. Exh. 52 (WANG002074).
363   Savitsky Decl. Exh. 25 (AW-1 at 4).
364   Savitsky Decl. Exh. 53 (WANG002050-WANG002065).
365   Savitsky Decl. Exh. 53 (WANG002050).
366   Savitsky Decl. Exh. 53 (WANG002064-2065).
367   Savitsky Decl. Exh. 53 (WANG002052; WANG002057).
368   Savitsky Decl. Exh. 53 (WANG002060; WANG002061).

                                              59
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 61 of 93




         230.   Within a few hours, Andrew emailed Klein telling him that the crate of
paintings needed to be shipped “to Hong Kong again because China charges heavy duty
taxes and the buyer is not willing to pay that.”369

         231.   On or about March 17, 2005, Ewald created a report to the PA claiming that
she had “concerns” with the proposed sale prices for seven of the paintings identified in
the proposed sale to Mr. Chen Mei-Lin.370

         232.   Around that same time, Ewald emailed Andrew that she had “been working
on the [Chen-Mei Lin] proposal for some time” but found that the proposed prices “seem
to be well under market value.”371

         233.   In making this determination, Ewald had consulted with “experts who are
well-known in the field.”372 Ewald noted, however, that she did “not hold [herself] out to
be an expert on Chinese paintings.”373

         234.   Shortly thereafter, Andrew emailed Klein about Ewald’s concerns claiming
that Ewald did “know anything about Chinese paintings and [s]he just can’t say anything
without any knowledge of the field”:374




369   Savitsky Decl. Exh. 73 (WANG002066).
370Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 91:20-98:16); Savitsky Decl. Exh.
15 at ELE-18 (Ewald Dep. Exhibit 18); and Savitsky Decl. Exh. 49 (WANG2010-2012).
371Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 188:19-189:16); Savitsky Decl. Exh.
15 at ELE-17 (Ewald Dep. Exhibit 17).
372   Savitsky Decl. Exh. 15 at ELE-17 (Ewald Dep. Exhibit 17).
373Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 188:19-189:16); Savitsky Decl. Exh.
15 at ELE-17 (Ewald Dep. Exhibit 17).
374   Savitsky Decl. Exh. 61 (WANG002044).

                                              60
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 62 of 93




         235.   On March 17, 2005 Andrew also wrote to the PA stating that he was
“concerned about the sale matter” because he did not “know who has been providing
information to [Ewald} and [she] was not willing to tell” him.375 He wanted to know who
Ewald had spoken to and explained it was “important for me to determine whether
[Ewald’s] source is reliable.”376

         236.   In his email, Andrew explained to the PA that the “Chinese painting market
is not an easy field” and reminded her that he “worked on [the] CC Wang Family auction
at Sotheby’s in 1997.” 377

         237.   After additional deliberation among the PA, Andrew, and Ewald, the Co-
fiduciaries agreed to sell 24 Estate paintings to Chen-Mei Lin at the exact same prices
which Andrew proposed in his initial email to Klein on March 8, 2005.378




375   PA Decl. Exh. 11.
376   PA Decl. Exh. 11.
377   PA Decl. Exh. 11.
378Compare Savitsky Decl. Exh. 49 (WANG002010-12 (Andrew’s March 8, 2005 email to
Klein with the “draft for the second sale”)) with Savitsky Decl. Exh. 54 (WANG000994-
WANG000999 (Signed Contract of Sale with “Chen Mei Lin”)).

                                            61
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 63 of 93




         238.   On March 21, 2005, Klein mailed, via DHL Express, “the proposed contract
for the sale of art to Mr. Chen Mei-Lin, as well as the escrow agreement” to Schram for the
PA to “countersign and return.”379

         239.   Klein then requested the shipping address from Andrew so that the contract
could be updated.380 Andrew replied that he planned on “talk[ing] with” Mr. Chen Mei-
Lin that night to get the requested information: 381




         240.   The following morning, Andrew emailed Klein and represented that he was
including Mr. Chen Mei-Lin’s (i) banking information (an account with China Merchants
Bank, Shanghai Branch); (ii) address information (which was, in fact, Andrew’s Shanghai
address); and (iii) shipping information (which was, in fact, Andrew’s accountant’s
office):382




379   Savitsky Decl. Exh. 55 (WANG001039 (March 21, 2005 Letter)).
380   Savitsky Decl. Exh. 52 (WANG002075).
381   Savitsky Decl. Exh. 52 (WANG002075).
382   Savitsky Decl. Exh. 23 (WANG002084).

                                             62
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 64 of 93




         241.   Accordingly, the final version of the Estate’s contract of sale with “Mr. Chen-
Mei Lin” was adjusted to require the 24 paintings to be shipped to Unit 704 in Hong
Kong.383




383   Savitsky Decl. Exh. 54 (WANG000993-998 (fully executed contract of sale)).

                                              63
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 65 of 93




         242.    By April 22, 2005, the contract of sale, escrow agreement, and bill of sale in
relation to the sale of 24 paintings to “Mr. Chen Mei-Lin” for $1,393,422.40 (inclusive of
shipping) had been executed.384 The Estate had also been paid via a wire.385

         243.    By April 22, 2005, the 24 paintings were shipped to Unit 704 in Hong
Kong.386

         244.    Though the PA was unaware of it at the time, this was her Co-fiduciary’s
personal accountant’s office.387

         245.    And though the PA was unaware of it at the time of the sale, the
$1,393,422.40 had come from her Co-fiduciary’s own offshore company.388

         246.    Klein transmitted the fully executed set of documents for the sale to “Mr.
Chen Mei-Lin” to Schram on April 22, 2005.389

            D.   April 29, 2005 – June 21, 2005: The Estate’s Third Completed Private Sale
                 of Paintings to “Mr. Anthony Chou.”

         247.    Exactly one week after Klein circulated final copies of the Chen Mei-Lin sales
documentation, Andrew emailed Klein with another proposed sale of Estate paintings;
this time to a person named “Mr. Anthony Chou” with an address in Beijing, China.390




384Savitsky Decl. Exh. 54 (WANG000993-WANG001017 (Klein April 22, 2005 letter to
Schram and emails and faxes with Brown Raysman))
385   Savitsky Decl. Exh. 46 (WANG001682-1683).
386   PA Decl. Exh. 12.
387   Savitsky Decl. Exh. 11 (AW 2019 Dep. Trans. at 254:16-256:18; 311:13-19).
388   Savitsky Decl. Exh. 11 (AW 2019 Dep. Trans. at 240:2-243:2).
389   Savitsky Decl. Exh. 54 (WANG000993-WANG001017).
390   Savitsky Decl. Exh. 56 (WANG002098-2100).

                                               64
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 66 of 93




         248.   Andrew proposed that the Estate sell 16 paintings to Mr. Anthony Chou for
$856,800.00.391 He told Klein “I need the PA’s approval as early as possible.”392

         249.   Klein faxed a listing for the proposed “Anthony Chou” sale to Schram on
April 29, 2005.393

         250.   Once again, Andrew coordinated shipment of his grandfather’s former
paintings to his accountant’s office in Hong Kong.394 On May 25, 2005, Klein asked
Andrew “Where is the art being shipped? To Mr. Chou at his address in Beijing City?”
Andrew replied:395

                China would collect custom tax if it’s shipped to Beijing. So
                he asked me to ship them to Hong Kong. Please use the same
                address in HK [Unit 704] and he will pick them up there . . . .
                We need to know how fast we can get the signature from the
                PA.

         251.   Andrew’s email does not mention Er Shi Fu or the existence of any
middleman, agent, or intermediary having “the direct contact” with Anthony Chou.396

         252.   Several weeks later, Klein finalized a draft of the contract of sale and bill of
sale for the sale to “Mr. Chou” and emailed them to Schram for the PA’s signature.397




391   Savitsky Decl. Exh. 56 (WANG002098-2100).
392   Savitsky Decl. Exh. 56 (WANG002098-2100).
393   PA Decl. Exh. 13.
394   Savitsky Decl. Exh. 28 (WANG002108-2111).
395   Savitsky Decl. Exh. 28 (WANG002108-2111).
  Savitsky Decl. Exh. 25 (AW 2019 Dep. Exh. 1 at 4); Savitsky Decl. Exh. 11 (6/25/2019
396

AW Dep. Trans. at 106:17-107:25).
397   Savitsky Decl. Exh. 57 (WANG002130-WANG002136).

                                               65
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 67 of 93




         253.   In his email, which he sent to Andrew as well, Klein explained that this time,
unlike what occurred for the first two sales, “the buyer [would be] wiring the purchase
price directly into the Estate account”:398




         254.   Though Klein’s May 25, 2005 email to Schram stated that “Mr. Chou” would
wire “the purchase price directly into the Estate account,” 399 this never happened.400

         255.   Instead, Andrew wired the purchase price to the Estate’s account using an
offshore company.401




398   Savitsky Decl. Exh. 57 (WANG002130-WANG002136).
399   Savitsky Decl. Exh. 57 (WANG002130-WANG002136).
400   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 241:6-242:7).
401   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).

                                              66
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 68 of 93




         256.   On June 16, 2005, the Estate received the $909,689.41 purchase price under
the executed contract with “Mr. Anthony Chou.” 402 The Estate’s wire records indicate the
“By Order of” source of the payment only as a number: 8480185540.403

         257.   Though the PA was unaware of it at the time, the address to which the
paintings were shipped belonged to Andrew’s personal accountant, Billie Wai, in Hong
Kong.404

         258.   Klein transmitted the fully executed set of documents for the sale to “Mr.
Anthony Chou” to Schram on June 21, 2005.405

           E.   July 27, 2005 – September 22, 2005: The Estate’s Fourth Completed Private
                Sale of Paintings to “Mr. Yong Qing Ye.”

         259.   Klein sent a fax to Schram on July 27, 2005 representing that he was
attaching a listing of 20 Estate paintings “that Andrew has received offers to purchase
from Mr. Yong-Qing Ye.”406

         260.   Klein’s fax further explained that SK’s cousin in Taiwan, Hui Chen Wang
Chen (“Hui Chen”), had alleged that she was the owner of six of the paintings that had
previously been delivered to the Estate and stored in Crozier, but which “Yong Qing-Ye”
was now offering to purchase.407

         261.   To induce the Estate to agree to sell these paintings, Klein attached a typed
letter apparently signed by Hui Chen that referenced her alleged paintings by their Estate
OTE number and gave blanket approval to the Estate to sell them on the condition that



402   Savitsky Decl. Exh. 46 (WANG001680-81).
403   Savitsky Decl. Exh. 46 (WANG001680-81).
404   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).
405   PA Decl. Exh. 14.
406   PA Decl. Exh. 16.
407   PA Decl. Exh. 16.

                                              67
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 69 of 93




“my cousin, Shou-Kung Wang, [be] responsible to return [the sale price] to my family
upon the sale of Apartment 8A.”408

         262.   By August 29, 2005—following a review procedure similar to that observed
for the purported sales to “Mr. Wei Zheng,” “Mr. Chen Mei Lin,” and “Mr. Anthony
Chou”—the PA agreed to sell 18 of the paintings identified on Klein’s July 27th fax.409

         263.   Once again, the fully executed contract required the C.C. Wang’s former
paintings to be shipped to “Billie Wai” at Unit 704 in Hong Kong.410

         264.   Though the PA continued to be unaware of it at the time of the sale, Unit
704 was her Co-fiduciary’s personal accountant’s address.411

         265.   On September 21, 2005, the Estate received a wire for the $789,810.00
purchase price under the contract executed with “Mr. Yong Qing Ye.” 412 The Estate’s wire
records indicate the “By Order of” source of the payment only as a number: 8480185540.413
This is the same “By Order of” number associated with the “Anthony Chou” wire one
month prior.

         266.   Though the PA was unaware of it at the time of the sale, the $789,810.00 had
been wired to the Estate by her Co-fiduciary’s own offshore company.414




408   PA Decl. Exh. 16; see also Savitsky Decl. Exh. 58 (WANG003327).
409   PA Decl. Exh. 17.
410   PA Decl. Exh. 18 (KING 007005).
411   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-256:18; 311:13-19).
412   Savitsky Decl. Exh. 46 (WANG001678-1679)
413   Savitsky Decl. Exh. 46 (WANG001678-1679)
414   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2).

                                             68
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 70 of 93




           F.   December 13, 2005 – February 16, 2006 - The Estate’s Fifth Completed
                Private Sale of Paintings to “Mr. Yong Qing Ye.”

         267.   On December 13, 2005, Klein sent the PA another fax attaching a list with
eight more paintings which he claimed that “Andrew ha[d] received offers to purchase
from Mr. Yong Qing Ye.”415

         268.   Klein’s fax further represented that one of the paintings which “Mr. Yong
Qing Ye” offered to purchase, OTE #156, was allegedly owned by SK, even though it had
been delivered to the Estate.416

         269.   Yet Klein represented that SK had agreed to allow the Estate to sell his
painting so that the Estate could “raise as much cash as possible to pay Estate expenses.”
417



         270.   OTE 156—which SK claimed was his but had agreed could be sold to pay
the Estate’s expenses—had been appraised by Sotheby’s to be worth $100,000.00 as of July
2003.418

         271.   The total proposed sale price for the 8 paintings listed in Klein’s fax was
$346,800.00.419

         272.   On December 16, 2005, after a review of the proposed sale was conducted
by OTE, the PA responded to Klein that five of the proposed prices were too low to
approve:420




415   PA Decl. Exh. 20.
416   PA Decl. Exh. 20.
417   PA Decl. Exh. 20.
418   PA Decl. Exh. 20.
419   PA Decl. Exh. 20.
420   Savitsky Decl. Exh. 59 (WANG001397).

                                             69
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 71 of 93




         273.   Notwithstanding her December 16, 2005 request for higher sales prices for
five of the paintings, the PA eventually backed down from her counter position.421

         274.   By late January 2006, the PA had signed sales documentation approving a
sale to “Mr. Yong Qing Ye” at the exact same prices identified in Klein’s initial fax, plus
shipping, handling, and insurance fees.422

         275.   Once again, the fully executed contract required the eight paintings—
including the $100,000.00 painting SK claimed he owned—be shipped to “Mr. Yong-Qing
Ye” at Unit 704 in Hong Kong.423




421   Savitsky Decl. Exh. 60 (WANG001388 (Schram Email)).
  Savitsky Decl. Exh. 62 (WANG001387 (Crozier shipping invoice of $7,244.76)); PA
422

Decl. Exh. 22.
423   PA Decl. Exh. 22 (KING 007196).

                                             70
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 72 of 93




         276.   Though the PA continued to be unaware of it at the time of the sale, Unit
704 was the address of her Co-fiduciary’s personal accountant.424

         277.   On February 16, 2006, the Estate received a wire for the $354,045.00 purchase
price under the contract executed with “Mr. Yong Qing Ye.” 425

         278.   Once again, the Estate’s wire records describe the wire as originating from
8480185540.426

         279.   Though the PA was unaware of it at the time, the $354,045.00 purchase price
had been wired to the Estate by her Co-fiduciary’s own offshore company.427

           G.   April 23, 2008 – September 2, 2009 - The Estate’s Sixth and Final Completed
                Private Sale of Paintings to “Mr. Yue Da Jin.”

         280.   On April 23, 2008, Klein faxed Schram a list of fourteen (14) Estate paintings
which he claimed Andrew had “received offers to purchase from ‘Mr. Yue Da-Jin.’”428 The
proposed sale price for the 14 paintings was $538,800.00.429

         281.   On May 2, 2008, Ewald of OTE issued a report to Schram on the
reasonableness of the proposed sale prices (the “2008 Ewald Report”).430




424   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-256:18, 311:13-19).
425   Savitsky Decl. Exh. 46 (WANG001676)
426   Savitsky Decl. Exh. 46 (WANG001678-1679)
427   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 240:2-243:2); PA at ¶52.
428   PA Decl. Exh. 23.
429   PA Decl. Exh. 23.
430Savitsky Decl. Exh. 14 (Ewald Dep. Trans. at 157:10-161:13); Savitsky Decl. Exh. 15
(ELE-30).

                                              71
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 73 of 93




         282.   Though Ewald identified her report as a “Fair Market Value Appraisal,” it
did not identify any comparables or nor did it include Ewald’s own independent value
estimates for the fourteen paintings.431

         283.   Instead, the 2008 Ewald Report provided one to two sentences of
commentary on the fourteen proposed prices in the list Klein had sent ten days earlier. 432
The 2008 Ewald Report concluded that five (5) of the proposed sale prices were possibly
too low.433

         284.   Five days after Ewald issued her report, Andrew sent her an email. 434 He
wanted her to understand that “the market for classical Chinese paintings ha[s] always
been weak except [for] Chinese paintings within the [i]mperial collections.”435

         285.   Andrew defended his position as to two paintings on which Ewald had
disagreed with him: stating one painting had “been damaged seriously with insect[] bites”
and advising Ewald not consider the final sales prices of Chinese auction houses.436

         286.   Ewald responded the she “definitely [did] not want to be the obstacle to a
good sale” and that it was her “hope” that Andrew could get “additional money” through
negotiation with the buyer. 437




431Savitsky Decl. Exh. 14 (Ewald Dep. Trans. at 157:10-161:13); Savitsky Decl. Exh. 15
(ELE-30 at KING 007376-7377, 7381-7383).
432Savitsky Decl. Exh. 14 (Ewald Dep. Trans. at 157:10-161:13); Savitsky Decl. Exh. 15
(ELE-30 at KING 007376-7377, 7381-7383).
433   Savitsky Decl. Exh. 15 (ELE-30 at KING 007376-7377, 7381-7383).
434   Savitsky Decl. Exh. 63 (WANG002233).
435   Savitsky Decl. Exh. 63 (WANG002233).
436   Savitsky Decl. Exh. 63 (WANG002233).
437   Savitsky Decl. Exh. 64 (WANG003432).

                                             72
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 74 of 93




         287.   Andrew replied that “the buyer would not argue with me about his
purchase price as long as I have a good explanation.”438 Andrew added that he would
direct Klein to prepare a contract, but explained it might take time “to finalize the deal
because the purchaser has his own consultants for the sale.”439

         288.   By May 17, 2008, Ewald had spoken directly with Andrew and agreed to the
sale based upon the prices which he originally proposed.440

         289.   The proposed sale to “Yue Da Jin,” however, was never completed in 2008.
441    Andrew told Klein that the sale was on hold because the buyer wanted to negotiate
even lower prices.442

         290.   By February 26, 2009, Andrew had emailed Klein claiming that the buyer
was now asking him for a 20% discount on the originally proposed $538,800.00 price for
the fourteen paintings.443 Andrew recommended giving a 10% discount because the
“paintings market is very weak here”:444




438   Savitsky Decl. Exh. 64 (WANG003432).
439   Savitsky Decl. Exh. 64 (WANG003432).
440Savitsky Decl. Exh. 65 (WANG002253-2257); Savitsky Decl. Exh. 66 (WANG003414-
3421).
441   Savitsky Decl. Exh. 67 (AWSK_00015263-5265).
442   Savitsky Decl. Exh. 67 (AWSK_00015263-5265).
443   Savitsky Decl. Exh. 67 (AWSK_00015264).
444   Savitsky Decl. Exh. 67 (AWSK_00015264).

                                             73
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 75 of 93




         291.   Notwithstanding Andrew’s representations in 2009 about what he “told”
Yue Da Jin, Andrew testified          earlier this year that he never spoke, emailed, or
communicated directly with that purported buyer—just as he claims he never spoke,
emailed, or communicated with any of the five purported buyers.445

         292.   And though he now claims all communications with the buyers occurred
through someone named “Er Shi Fu,” he has no emails with Mr. Fu either, because he
claims Mr. Fu did not have an email account. 446

         293.   The PA eventually came to authorize the discount for “Yue Da Jin.”447

         294.   The final sale price for the 14 paintings was set in August 2009 at $489,772.00
(inclusive of shipping costs).448




445Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 75:9-76:16; 89:25-95:22 300:24-
301:17).
446   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 86:21-25; 300:24-301:17).
447   Savitsky Decl. Exh. 68 (WANG00534).
448   Savitsky Decl. Exh. 68 (WANG00536).

                                              74
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 76 of 93




          295.   Ewald never issued an updated valuation report (despite the passage of a
year and the newly reduced prices for the paintings).449

          296.   The 14 prices set forth in the Estate’s executed contract of sale with Yue Da
Jin, dated August 17, 2009, are all lower than the prices which Ewald reviewed in her May
2, 2008 report.450

          297.   Klein circulated a revised draft of the agreement to Andrew in late April
2009 and directed Andrew to date the contract of sale based “upon the date that Mr. Yue
Da Jin says he will wire the purchase price.”451

          298.   On August 12, 2009, a company called “Le Style Limited” wired the
$489,772.00 purchase price under the Estate’s contract with “Mr. Yue Da Jin” to the Estate’s
bank account.452

          299.   Though the PA did not know it at the time of the sale, Le Style Limited was
owned by her Co-fiduciary, Andrew.453

          300.   On August 14, 2009, Klein was preparing the final paperwork to complete
the sale. 454 He emailed Andrew asking if “Yue Da Jin” had signed the contract yet. 455
Andrew responded “I have the signed contract. The buyer is in Europe, and I will try to
contact him.” 456




449   Savitsky Decl. at ¶12.
450   Savitsky Decl. Exh. 14 (Ewald Dep. Trans. at 161:23-167:3).
451   Savitsky Decl. Exh. 69 (WANG002318).
452   Savitsky Decl. Exh. 46 (WANG001673-1674).
453   PA Decl. at ¶52.
454   Savitsky Decl. Exh. 70 (WANG002328).
455   Savitsky Decl. Exh. 70 (WANG002328).
456   Savitsky Decl. Exh. 70 (WANG002328).

                                               75
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 77 of 93




          301.   But there are no records of Andrew ever contacting a person named “Yue
Da Jin.”457

          302.   The final agreed upon sales price (including shipping and insurance) in the
contract of sale and bill of sale executed on August 17, 2009 by Andrew and the PA was
$489,772.00.458

          303.   Crozier then coordinated with Andrew through email concerning the best
way to contact Billie Wai about the shipment of the 14 paintings.459 The package was
delivered to Unit 704 by August 21, 2009.460

          304.   Though the PA continued to be unaware of it at the time of the sale, this was
the address of her Co-fiduciary’s personal accountant.461

                 H.   O’Toole-Ewald Art Associates’ Review of the Proposed Sales and
                      Communications and Andrew Wang.

          305.   Throughout the process of selling the 98 Paintings between 2005 and 2009,
the PA had retained OTE to review the purchase prices offered by the five purported
buyers to see if the prices were “legitimate” or “fair.”462

          306.   Ewald claims to have conducted her review by assessing the paintings “in
the current market for Chinese classical art.”463

          307.   On February 25, 2005, Ewald wrote a letter that “at the suggestion of ….
Andrew Wang, and with the knowledge of [the PA] and her advisory attorneys” OTE


457   Savitsky Decl. at ¶7.
458   Savitsky Decl. Exh. 68 (WANG000531).
459   Savitsky Decl. Exh. 71 (WANG002348-2352).
460   Savitsky Decl. Exh. 71 (WANG002348).
461   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 254:16-256:18; 311:13-19).
462   Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 44:13-21); PA Decl. at ¶51.
463   Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 171:7-14).

                                              76
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 78 of 93




“agreed to deal directly with Andrew Wang when offers are made in [the] future on the
sale of one or more paintings in the estate.”464

          308.   Ewald testified that she is not, and was not at the time she was working for
the Estate, an expert in Chinese classical art.465 Nor did OTE employ any experts in this
area until in or about 2015—long after it had completed its review work for the PA and
the Estate.466

          309.   Andrew, on the other hand, is an art consultant who is qualified to
determine the authenticity of classical Chinese paintings.467 He was a former specialist at
Sotheby’s in the 1990’s where his responsibilities included cataloguing works and
“helping them sell Chinese paintings.”468 He has also done consulting work for Chinese
auction houses, such as the Chieftown Auction House in Hong Kong.469

          310.   Andrew works as Chinese art specialist in China, Hong Kong, and the
United States.470 He testified in 2017 (at the trial to resolve the validity of the 2003
Fraudulent Will) that almost everyone involved in the field of Chinese classical art knows
of him.471




  Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 59:6-61:21) (and Exh. 10 thereto.
464

KING 007570).
  Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 46:16-47:22; 88:11-90:14) Savitsky
465

Decl. Exh. 15 (ELE-17: “I do not hold myself out to be an expert on Chinese paintings).
466   Savitsky Decl. Exh. 14 (6.14.19 Ewald Dep. Trans. at 46:16-47:22).
467   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 25:10-31:20).
468   Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at 60:3-62:9).
469   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 30:17-31:20).
470   Savitsky Decl. Exh. 5 (Prob. Trial Trans. at 521:2-26).
471   Savitsky Decl. Exh. 5 (Prob. Trial Trans. at 522:2-522:16.)

                                                77
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 79 of 93




          311.   In fact, a Chinese art periodical, 99 Art News, named Andrew Wang the “46th
Most Influential Figure in the Chinese Art World” in 2015.472

          312.   Every auction season, Chinese auction house owners invite Andrew to
attend their auction and give him a hotel room to stay in for free.473

          313.   In addition to providing consultations regarding the authenticity of Chinese
paintings, Andrew has his own collection of classical Chinese paintings.474 Andrew claims
he currently owns somewhere between five and fifty pieces of classical Chinese art.475

          314.   And though he does not think he has auctioned more than 200 classical
Chinese paintings, he could not remember if he has auctioned ten, fifty, or 100 paintings
from his collection in the past. 476

          315.   Some of the Chinese auction houses which Andrew recalls consigned
classical Chinese paintings with are Poly Auction House, China Guardian, and Chieftown
Auction House.477

          316.   Whereas Ewald claimed she did not hold herself out to be an expert on
Chinese paintings, the PA believed that Andrew did.478 And the PA trusted Andrew as a
result.479




472   Savitsky Decl. Exh. 5 (Prob. Trial Trans. at 522:17-523:9)
473   Savitsky Decl. Exh. 24 (2013 AW Dep. Trans. at 38:9-39:19).
474   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 25:10)
475   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 25:10-26:22).
476   Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 31:24-34:7).
  Savitsky Decl. Exh. 11 (6/25/2019 AW Dep. Trans. at 47:21-48:21 (Poly and China
477

Guardian); 66:4-23 (Chieftown Auction House).
  Savitsky Decl. Exh. 14 (6/14/19 Ewald Dep. Trans. at 105:15-107:25) Savitsky Decl.
478

Exh. 15 (Exhibit 21 to Ewald Dep.); PA Decl. Exh. 25 (KING 007626).
479   PA Decl. Exh. 25 (KING 007626).

                                                78
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 80 of 93




         317.   In an email to Schram and Ewald concerning the selection of certain works
for auction at Sotheby’s in 2006, the PA wrote that she relied on Andrew’s judgment as an
“expert” and as her “co-fiduciary.”480

         318.   For her part, Ewald acknowledged that she “very much respect[ed]
[Andrew’s] judgment on Chinese painting values.”481

         319.   Even when Ewald had a concern that certain of Andrew’s prices were too
low, she emphasized that she was “not challenging [his] values” and understood that
Andrew had “a good inside market grasp of private dealers and private sales.”482

         320.   In dealing with Andrew, Ewald believed Andrew was trying “to get the best
deal” he could for the Estate’s paintings.483 Indeed, prior to the Estate’s very first sale,
Klein had instructed Andrew that he needed to “receive the best price for the art” which
the Estate was selling and thus needed to “[g]et the best offer you can from your clients”
before presenting those proposed sales to the PA to “try and convince [her] . . . that the
price you are getting is the best.”484

         321.   Andrew acknowledged this responsibility throughout the entire five-year
sales process.485 He told Ewald in May 2008 he understood his “purpose” was “to achieve
an ideal price for the Estate.”486



480   PA Decl. Exh. 25 (KING 007626).
481   Savitsky Decl. Exh. 65 (WANG002255).
482   Savitsky Decl. Exh. 65 (WANG002255).
483   Savitsky Decl. Exh. 65 (WANG002255).
484   Savitsky Decl. Exh. 32 (WANG001890).
485Savitsky Decl. Exh. 32 (WANG001890 (December 2004 email between Andrew and
Klein regarding the objectives of the Estate’s sales); Savitsky Decl. Exh. 65 (WANG002255
(May 2008 email between Andrew and Ewald regarding the objectives of the Estate’s
sales)).
486Savitsky Decl. Exh. 32 (WANG001890 (December 2004 email between Andrew and
Klein regarding the objectives of the Estate’s sales)); Savitsky Decl. Exh. 65
                                             79
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 81 of 93




V.       May 2005: The Kings’ and Wangs’ Failed Settlement Attempt in Shanghai China.

         322.   At the same time the Co-fiduciaries were selling the Estate’s classical Chinese
paintings, Yien-Koo King and the Wang Defendants continued to litigate the merits of the
will contest in the Surrogate’s Court.487

         323.   In the spring of 2005, after two years of litigation, the Wang Defendants and
Yien-Koo agreed upon an outline to resolve all outstanding litigation.488

         324.   To settle all existing litigation, Yien-Koo maintains that the agreed-upon
arrangement was that she would deliver 46 paintings over to Andrew, as Estate fiduciary,
in return for Andrew and Shou-Kung’s delivery of five paintings to Yien-Koo.489

         325.   Because many of the paintings were already located overseas, the parties
agreed to meet in Shanghai, China to effectuate the exchange (referred to by the parties as
the “Shanghai Exchange”).490

         326.   During a meeting at the Jinan Hotel on May 11, 2005, the exchange occurred.491

         327.   Yien-Koo has testified that she and her husband (with the help of their son
Raymond) delivered forty-six (46) rare and valuable classical Chinese paintings to Andrew
in his capacity as the Estate’s preliminary executor.492

         328.   According to Yien-Koo’s testimony, Andrew inspected and individually
signed-for the scrolled paintings over three hours, placed all 46 in a suitcase and a nylon




(WANG002255 (May 2008 email between Andrew and Ewald regarding the objectives of
the Estate’s sales)).
487   YK Decl. at ¶23.
488   YK Decl. at ¶23.
489   YK Decl. at ¶24.
490   YK Decl. at ¶25.
491   YK Decl. at ¶26.
492   YK Decl. at ¶27.

                                              80
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 82 of 93




bag, and took everything back home to his apartment in Shanghai.493

         329.   An excerpt from the document which was, indisputably, initialed 46 times by
Andrew and signed by him appears below:494




         330.   According to Yien-Koo, the Kings then took their five paintings and, after
completing a final settlement task the next day, believed that Andrew would report the
successful exchange and start the process of closing the litigation.495
         331.   Yet eight months after the exchange, the settlement had failed to achieve
anything. Andrew insisted that he did not receive the 46 paintings. 496
         332.   When the Kings reported to the Surrogate’s Court that they had been
deceived, Andrew responded with a sworn submission claiming he received and was “still
holding” only fifteen (15) paintings, which he specifically identified, from the list of 46.497
         333.   The other 31 paintings on the signed Shanghai Exchange list, Andrew swore,
were not brought to the hotel meeting by the Kings and never touched his hands.
         334.   Andrew claimed he only signed and initialed for all 46 paintings at the start of
the meeting under duress and before receiving anything. After forcing him to preemptively




493   YK Decl. at ¶¶27-28.
494   YK Decl. Exh. 2 (KING 008149).
495   YK Decl. at ¶¶30-31.
496   YK Decl. at ¶¶32-33.
497   YK Decl. Exh. 7.

                                              81
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 83 of 93




sign, so Andrew testified, the Kings gave him a fraction of what they promised.498
         335.    One of the 31 paintings which Andrew swore in affidavits, through
interrogatory responses, and during depositions that he never got was the 700-year-old
masterpiece by the 14th century painter Wu Zhen entitled “Wild Bamboo.”499 Another was
a particularly famous work by Guo Xi known as “Travelers in the Autumn Mountains.” 500
                Wu Zhen: Wild Bamboo           Guo Xi: Travelers in Autumn Mountains




                         #38 on the Shanghai          #9 on the Shanghai Exchange
                         Exchange List.               List.

         336.    Yien-Koo, on the other hand, filed a verified petition with the Surrogate’s
Court in 2006 alleging that Andrew received all 46 paintings on the Shanghai Exchange list
(the 2006 Removal Petition) and requesting he be removed as fiduciary for keeping them for
himself, rather than turning them over to the Estate.501

         337.    Yien-Koo’s petition to remove Andrew for his alleged theft of these 46
paintings has been stayed by the Surrogate’s Court for fourteen (14) years.502

         VI.     November 2009: Bao Wu Tang’s Display of Fifteen of the Ninety-Eight
                 Estate-Sold Classical Paintings and Three Classical Paintings Received by
                 Andrew at the Shanghai Exchange.



498   YK Decl. at ¶34.
499   YK Decl. at ¶¶32, 38-39.
500   YK Decl. at ¶¶38-39.
501   YK Decl. at ¶32.
502   YK Decl. at ¶41.

                                                82
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 84 of 93




           A.   The November 2009 Bao Wu Tang Exhibition and Its Catalogue

         338.   In November 2009, the Capital Museum of Beijing, in association with the
well-known Hanhai Beijing Auction Co. Ltd., hosted a three-week long exhibition entitled
“Bao Wu Tang—An Important Overseas Painting and Calligraphy Collection Exhibition”
(the “Bao Wu Tang Exhibition”).503

         339.   Andrew was the owner/master of the Bao Wu Tang gallery at the time of
the exhibition and is currently still “doing business as Bao Wu Tang.”504

         340.   The exhibition kicked off with an opening dinner ceremony attended by
“600 people in the [Capital Museum’s] lobby hall,” and Andrew himself.505

         341.   A 131-page hardcover, color exhibition catalogue was published for the
exhibition and contained images of the pieces that were displayed (the “BWT
Catalogue”).506 Inscribed on the BWT Catalogue’s cover is the English phrase “Bao Wu
Tang—Magnificent Collection of Classical Chinese Paintings and Calligraphy from
Abroad.”507

         342.   The BWT Catalogue contains a preface attributed to Andrew and which
Andrew admits he reviewed and approved prior to the catalogue’s publication.508

         343.   As the Bao Wu Tang’s master/owner back in November 2009, Andrew
wrote that the Bao Wu Tang Exhibition “br[ought] together the collections of the late



503   YK Decl. at ¶42.
  Savitsky Decl. Exh. 72 (KING 003159-3161 (Translation of the Bao Wu Tang Preface));
504

Savitsky Decl. Exh. 2 (AW and SK answer to Amended Complaint, p. 1); Savitsky Decl.
Exh. 11 (AW 2019 Dep. Trans at 16:6-11).
505   Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at 311:14-312:20).
506   YK Decl. at ¶45; Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at 477:5-11; 478:9-23).
507   YK Decl. at ¶45.
508   Savitsky Decl. Exh. 24 (AW 2013 Dep. Trans. at 528:20-529:2).

                                              83
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 85 of 93




grandfather Wang Jiqian [C.C. Wang] and that of some of his family members.” 509 He
exulted “[t]he rich theme of the exhibition and brilliant content” which served to
“emphasize the importance of the collection of the Wang family.”510

          344.   Turning to himself, Andrew’s preface proclaims: “as one of the heirs of the
Wang family, I feel obligated to organize these important family collections” for the
Chinese people.511

          345.   Andrew allegedly wanted to provide art lovers with an opportunity for a
deeper knowledge of Chinese art, but regretted his inability to organize a more complete
showing:512

                 I want to give those who love ancient Chinese calligraphy and
                 painting a chance to gain a deeper understanding of the spirit
                 of the national culture and artistic traditions. At the same
                 time, for special reasons, I am not currently able to organize
                 and present the entire family collection. This is a pity and I
                 hope that there will be another opportunity to hold such
                 exhibitions in the near future.

          346.   In addition to writing a preface, Andrew spoke on stage at the exhibition
opening ceremony:513




509   Savitsky Decl. Exh. 72 (KING003160).
510   Savitsky Decl. Exh. 72 (KING003160).
511   Savitsky Decl. Exh. 72 (KING 003159-3161).
512   Savitsky Decl. Exh. 72 (KING 003160).
513   YK Decl. at ¶44, Exh. 4.

                                              84
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 86 of 93




         347.   The Bao Wu Tang Exhibition displayed approximately 30 classical Chinese
paintings.514

         348.   Fifteen (15) of these were paintings which had been sold by the Estate
pursuant to its contracts with Wei Zheng, Chen Mei-Lin, Anthony Chou, Yong Qing-Ye,
and Yue Da-Jin.515

         349.   Another three (3) were paintings which Yien-King claimed she had
delivered to Andrew at the Shanghai Exchange in May 2005.        516   One of these three
paintings was titled “Travelers in the Autumn Mountains” by the artist Guo Xi.517
Another was titled “Wild Bamboo” by Wu Zhen.518




514   YK Decl. ¶46.
515   YK Decl. ¶46.
516   YK Decl. ¶47.
517   YK Decl. ¶47.
518   YK Decl. ¶47.

                                           85
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 87 of 93




          350.   Though the Guo Xi and the Wu Zhen were displayed at the Bao Wu Tang
Exhibition, Andrew had previously denied receiving either of these two works.519

          351.   Below is an image of the Guo Xi as it hung on display at the 2009 Bao Wu
Tang Exhibition in Beijing, followed by photograph of its placard:520




519   YK Decl. ¶¶34-35; Exh. 7 at ¶45.
520   YK Decl. at ¶48; Exh. 5.

                                             86
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 88 of 93




          352. Below is a photograph of the Wu Zhen, “Wild Bamboo” as it hung on display
at the 2009 Bao Wu Tang Exhibition:521




          B. Yien-Koo’s March 8, 2010 Motion to Supplement the Removal Petition and Due
             Diligence in Seeking Information Related to the Estate’s Sales

          353.   On March 8, 2010 Yien-Koo filed a motion in the Surrogate’s Court seeking
leave to supplement the 2006 Removal Petition, which sought Andrew’s removal as the
Estate’s preliminary executor for denying that he received all 46 paintings at the Shanghai
Exchange and keeping them for himself.522




521   YK Decl. at ¶48; Exh. 5.
522   YK Decl. at ¶49.

                                             87
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 89 of 93




         354.   Based upon her attendance at the Bao Wu Tang Exhibition, Yien-Koo
requested the Court’s permission to include allegations that Andrew had displayed
paintings that he denied receiving in the Shanghai Exchange—such as the Guo Xi—at his
2009 Bao Wu Tang Exhibition.523

         355.   By March 8, 2010, Yien-Koo was still unaware of the circumstances
surrounding the Estate’s six private sales, or even if sales had actually occurred.524

         356.   Specifically, it still had not been disclosed to her: (i) which or how many of
the Estate’s paintings were sold; (ii) at what price they were sold; (iii) to whom they were
sold, or (iv) when they were sold.525

         357.   Accordingly, Yien-Koo’s motion to amend her 2006 Removal Petition
contained no allegations that Andrew had sold paintings to himself.526

         358.   Yien-Koo continued to seek information from the Co-fiduciaries related the
Estate’s sales, but was refused access to any information about the Estate’s financial
condition or sales.527

         359.   On December 18, 2010, counsel for the PA, Schram, responded to Yien-Koo’s
written request for more information related to the Estate’s sale by noting that the New
York Surrogate determined an accounting of the Estate’s sales to be premature, and flatly
refusing to provide the requested information.528

         360.   Schram, speaking on behalf of the PA, further remarked that, in any event,
Yien-Koo had no standing to view the Estate’s sales records because she had been


523   YK Decl. at ¶¶50-52.
524   YK Decl. ¶¶52, 56.
525   YK Decl. ¶¶52, 56.
526   YK Decl. ¶56.
527   YK Decl. ¶56.
528   YK Decl. Exh. 6 (KING7 - 001018-1019).

                                               88
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 90 of 93




disinherited by the terms of the 2003 Fraudulent Will (which had not yet been exposed as
fraudulent): 529




         361.   Yien-Koo did not receive documentation from the Co-fiduciaries concerning
the sales—which identify which of the Estate’s paintings had been sold, to whom they had
been sold, or for how much they had been sold—until sometime in or around 2013.530

         VII.   It Cannot Be Genuinely Disputed That the Estate Suffered Damages as a
                Result of Andrew Wang’s Admitted Failure to Negotiate Prices with Any
                of the Five Purported Buyers.

         362.   The Plaintiff’s expert witness, Patrick Regan, issued a report on October 11,
2019 (the “Regan Report”) that included two separate appraisals and various other
substantive opinions.531

         363.   One of the appraisals included in the Regan Report was a 40-page “Retail
Value Appraisal” (the “RV Appraisal”) retroactively valuing the fourteen paintings sold
in August 2009 under the Estate’s contract with “Mr. Yue Da-Jin,” as of the approximate
date of that sale.532




529   YK Decl. Exh. 6 (KING7 - 001018-1019).
530   YK Decl. at ¶57.
531   Declaration of Patrick Regan, dated February 13, 2020 (“Regan Decl.”)
532   Regan Decl. Exh. 2.

                                               89
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 91 of 93




          364.   The Estate sold 14 paintings pursuant to the Estate’s contract with “Yue Da-
Jin” for a total price of $484,920.00 (exclusive of shipping costs).533

          365.   According to Mr. Regan, the combined Retail Value of these 14 paintings in
August 2009 was actually $1,978,000.00.534

          366.   The Wang Defendants’ lone expert, Kenneth Jay Linsner, has not provided
any counter-appraisal or counter-valuation of the 14 works as of 2009.535

          367.   In fact, Mr. Linsner has not provided his own appraisal or valuation as to
any of the paintings at issue in this action: 536

                 Q: Okay. Did you conduct any appraisals of the 98 classical
                 Chinese paintings at issue in this lawsuit?

                 A: No.

                 Q: Did you do any appraisals of any of the 98 paintings that
                 Andrew Wang sold from the C.C. Wang Estate?

                 A: No.

                 Q: So even if you did not do a formal appraisal, did you make
                 any efforts to value any sum or all of those 98 paintings?

                 [Objection]

                 A: No.

         368.    Mr. Linsner has, however, opined that there are “no damages” in this case:537




533   Savitsky Decl. Exh. 68 (WANG00536).
534   Regan Decl. at ¶6.
535   Savitsky Decl. Exh. 75 (Linsner Dep. Trans. at 124:16-125:11).
536   Savitsky Decl. Exh. 75 (Linsner Dep. Trans. at 124:16-125:11).
537   Savitsky Decl. Exh. 75 (Linsner Dep. Trans. at 126:11-25).

                                               90
        Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 92 of 93




                 Q: In Paragraph 44, you state: “It is my opinion that the Estate
                 suffered no damages from the sale of the 98 artworks via
                 private sales.” Correct?

                 A: Yes

                 Q: What is the basis for that opinion?

                 A: The basis for that opinion is that the original document
                 upon which the sale prices were asked was performed by a
                 leading expert in Chinese classical paintings as of the date of
                 death, and the addition of 20% later on, which I understood
                 took place, was sufficient to render the sale values within
                 reason.

                 Q: Any other basis for that opinion?

                 A: No.

         369.    The “original document” Mr. Linsner refers to is the Sotheby’s appraisal,
which determined the value of C.C. Wang’s assets as of the date of his death on July 3,
2003.538

          370.   The sale of the 14 paintings under the Estate’s contract with “Yue Da-Jin”
occurred in August 2009, more than six years after the effective date of the Sotheby’s
Appraisal.539

          371.   While Mr. Linsner bases his opinion that there are no damages on “the
addition of 20% later on, which [he] understood took place,” he is incorrect in that
understanding because the sale of 14 paintings under the Estate’s contract with “Yue Da
Jin” were originally appraised by Sotheby’s to be worth a combined $559,500.00.540




538   Savitsky Decl. Exh. 75 (Linsner Dep. Trans. at 85:9-21; 121:20-123:20).
539   Savitsky Decl. Exh. 68.
  PA Decl. Exh. 23 (indicating Sotheby’s appraisal value of the 14 paintings); PA Decl.
540

Exh. 19.

                                               91
       Case 1:14-cv-07694-LJL-JLC Document 199 Filed 02/15/20 Page 93 of 93




         372.   For Mr. Linsner’s understanding to have been correct, the Estate would have
needed to sell paintings to “Yue Da-Jin” for $671,400.00 (20% more than their value as
appraised by Sotheby’s).

         373.   Instead, the Estate sold 14 paintings under its contract with “Yue Da Jin” for
$484,920.00 exclusive of shipping, handling and insurance costs—13.3% lower than the
Sotheby’s appraisal.541

         374.   Thus, the factual basis for Mr. Linsner’s opinion as to why “the Estate
suffered no damages” is indisputably incorrect.




Dated: New York, New York
       February 14, 2020                           Respectfully submitted:

                                                   SAM P. ISRAEL, P.C.

                                                   By: /s/ Timothy Savitsky
                                                   Sam P. Israel, Esq. (SPI 0270)
                                                   Timothy Savitsky, Esq. (TS 6683)
                                                   180 Maiden Lane, 6th Floor
                                                   New York, New York 10038
                                                   Main-646-787-9880; Fax: 646-787-9886;
                                                   Email: timsavitsky@spi-pc.com
                                                   Attorneys for Yien-Koo King




541   Savitsky Decl. Exh. 68 (WANG00536).

                                              92
